 



Exhibit 10.1

EXECUTION COPY



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

by and among

ALLEGIANCE TELECOM, INC.
And
ALLEGIANCE TELECOM COMPANY WORLDWIDE

jointly and severally as Sellers

And

XO COMMUNICATIONS, INC.

as Buyer

February 18, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                                      Page ARTICLE I DEFINITIONS
    2     1.1               Defined Terms
    2     1.2               Other Defined Terms
    9   ARTICLE II TRANSFER OF ASSETS AND LIABILITIES     12     2.1            
  Assets to be Sold
    12     2.2               Excluded Assets
    14     2.3               Liabilities to be Assumed by Buyer
    16     2.4               Excluded Liabilities
    17     2.5               Non-Transferred Assets
    18     2.6               Contract Assignment
    19     2.7               Alternative Structure
    19   ARTICLE III CLOSING     19     3.1               Closing; Transfer of
Possession; Certain Deliveries
    19     3.2               Purchase Price
    21     3.3               Earnest Money Deposit
    22     3.4               Working Capital Purchase Price Adjustment
    23     3.5               Cure Price Adjustment
    25     3.6               Performance Price Adjustment
    27     3.7               Allocation of Purchase Price
    29   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS     29     4.1    
          Existence; Good Standing and Power
    29     4.2               Authority
    29     4.3               Execution and Binding Effect
    30     4.4               No Violation
    30     4.5               Third Party Approvals
    30     4.6               Financial Statements
    30     4.7               No Undisclosed Liabilities
    31     4.8               Title to Acquired Assets; Sufficiency
    31     4.9               Communications Licenses
    32       4.10             Absence of Certain Developments
    32     4.11             Tangible Personal Property
    32     4.12             Insurance
    32     4.13             Accounts and Notes Receivable and Payable
    32     4.14             Related Party Transactions
    33     4.15             Suppliers
    33     4.16             Fees and Expenses
    34     4.17             Compliance With Laws; Licenses
    34     4.18             Environmental Matters
    34     4.19             Intellectual Property
    34     4.20             Contracts
    35  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                                      Page   4.21            
Real Property
    35     4.22             Taxes
    36     4.23             Employee Benefits; Labor Matters
    37     4.24             Litigation
    38     4.25             Network Facilities
    39     4.26             Bank Accounts
    39     4.27             Subsidiaries     39     4.28             Limitations
on Sellers’ Representations and Warranties
    39   ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER     39     5.1      
        Existence, Good Standing and Power
    39     5.2               Authority
    40     5.3               Execution and Binding Effect
    40     5.4               No Violation
    40     5.5               Third Party Approvals
    40     5.6               Brokers and Finders
    41     5.7               Financing
    41     5.8               SEC Filings
    41     5.9               Capitalization
    41     5.10             Limitations on Sellers’ Representations and
Warranties
    41   ARTICLE VI COVENANTS OF THE PARTIES     41     6.1              
Conduct of Business
    41     6.2               Transition; Operating Agreement
    43     6.3               Reorganization Process
    43     6.4               Insurance
    46     6.5               Access; Transition Committee; Information Rights
    46     6.6               Public Announcements
    47     6.7               Notification of Certain Matters
    47     6.8               Employees
    48     6.9               Further Agreements
    50     6.10             Payment of Transfer Taxes and Tax Filings
    51     6.11             Filing of Tax Returns
    51     6.12             Proration of Taxes and Certain Charges
    52     6.13             Best Efforts
    52     6.14             HSR Act and General Governmental Consents
    52     6.15             Bulk Sales
    54     6.16             Sale Order
    54     6.17             Competing Transaction
    54     6.18             Disclosure Supplements
    54     6.19             Communications Licenses
    55     6.20             FCC Applications/State PUC Applications
    55     6.21             Cooperation on Environmental Matters
    56  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                                      Page   6.22            
Intentionally Omitted
    56     6.23             Non-Compete Covenants
    56     6.24             Use of Name
    56     6.25             Further Assurances
    57     6.26             Colocation/PRI Services Agreement
    57     6.27             Operation of Acquired Assets
    57     6.28             Registration Rights
    57     6.29             Buyer Shareholder Approval
    57     6.30             Sellers’ Disposition of XO Common Stock
    57     6.31             Tax Matters
    58   ARTICLE VII CONDITIONS TO OBLIGATIONS OF THE PARTIES     58     7.1    
          Conditions Precedent to Obligations of Buyer and Sellers
    58     7.2               Conditions Precedent to Obligations of Buyer
    60     7.3               Conditions Precedent to the Obligations of Sellers
    61     7.4               Conditions Precedent to Closing
    61     7.5               Satisfaction of All Closing Conditions; Early
Funding Date
    62   ARTICLE VIII TERMINATION     62     8.1               Termination of
Agreement
    62     8.2               Effect of Termination
    63     8.3               Bankruptcy Events
    64   ARTICLE IX MISCELLANEOUS     65     9.1               Expenses
    65     9.2               Assignment
    65     9.3               Parties in Interest
    65     9.4               Notices
    66     9.5               Choice of Law
    67     9.6               Entire Agreement; Amendments and Waivers
    67     9.7               No Recourse Against Third Parties
    67     9.8               Counterparts
    68     9.9               Confidentiality
    68     9.10             Invalidity
    68     9.11             Headings
    69     9.12             Exclusive Jurisdiction
    69     9.13             Waiver of Right to Trial by Jury
    69     9.14             Specific Performance
    69     9.15             Counting
    69     9.16             Service of Process
    69     9.17             Time of Essence; Effectiveness of the Closing Date
    69     9.18             Exhibits and Schedules
    70     9.19             Interpretation
    70  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                                      Page   9.20            
Preparation of this Agreement
    70  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

      Exhibit A   Bidding Procedures Order Exhibit B   Voting and Lockup
Agreement Exhibit C   Sale Order Exhibit D   Form of Bill of Sale Exhibit E  
Form of Assumption Agreement Exhibit F-1   Form of Purchase Price Escrow
Agreement Exhibit F-2   Form of Adjustment Escrow Agreement Exhibit G  
Calculation of Base Working Capital Exhibit H   Operating Agreement Exhibit I  
Intentionally Omitted Exhibit J   Timetable Exhibit K   Current Liabilities
Exhibit L   Sellers’ Severance Policy

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT is dated as of February 18, 2004 by and
among Allegiance Telecom, Inc., a Delaware corporation (“ATI”), Allegiance
Telecom Company Worldwide, a Delaware corporation (“ATCW” and, together with
ATI, “Sellers” and each individually, a “Seller”), and XO Communications, Inc.,
a Delaware corporation (“Buyer”).

WITNESSETH:

          WHEREAS, Sellers (together with the Operating Subsidiaries,
“Allegiance”) are engaged in the business of providing certain telecommunication
products and services, including local and long-distance voice services,
broadband and other Internet and data services and wholesale services, to
business, government and other institutional users in major metropolitan areas
across the United States (excluding any Excluded Asset (as defined herein), the
“Business”);

          WHEREAS, on May 14, 2003, each of ATI and ATCW and their direct and
indirect Subsidiaries commenced a case (collectively, the “Cases”) under chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”), which cases are jointly administered under Case No. 03-13057;

          WHEREAS, the sale of assets and certain liabilities of the Business
are subject to the supervision and control of Sellers subject to the approval of
the Bankruptcy Court;

          WHEREAS, Sellers wish to sell to Buyer and Buyer wishes to purchase
from Sellers substantially all of the assets and to assume from Sellers certain
liabilities of the Business, pursuant to, inter alia, sections 105, 363, 365,
1122, 1129 and 1146(c) of the Bankruptcy Code and the applicable Federal Rules
of Bankruptcy Procedure; provided, however, that in the event Sellers shall have
delivered an Early Closing Election, Sellers shall not seek to sell the assets
pursuant to sections 1122 and 1129 of the Bankruptcy Code;

          WHEREAS, in connection with issuance of the XO Common Stock (as
defined herein), Buyer’s shareholder approval (as described in this Agreement)
may be required, and as a condition precedent to Sellers’ execution and delivery
of this Agreement, Cardiff Holding LLC, the holder of a majority of the capital
stock of Buyer, has entered into a Voting and Lockup Agreement (the “Voting
Agreement”) (attached hereto as Exhibit B) and the Voting Agreement remains in
full force and effect;

          WHEREAS, the Board of Directors of each Seller has determined that it
is advisable and in the best interests of Sellers’ estates and the beneficiaries
of such estates to consummate the transactions contemplated by this Agreement,
upon the terms and conditions provided for herein; and

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and conditions hereof, the parties,
intending to be legally bound, hereby agree as follows:

ARTICLE I
DEFINITIONS

          1.1 Defined Terms. As used herein, the terms below shall have the
following respective meanings:

         “Adjustment Escrow Amount” means the greater of (i) Seven Million
Dollars ($7,000,000) and (ii) the sum of Five Million Dollars ($5,000,000) plus,
to the extent positive, the Initial Working Capital Adjustment.

         “Affiliate” means any Person directly or indirectly controlling,
controlled by or under common control with another Person where “control” means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; provided, however, that under no circumstances shall
creditors of Allegiance be considered Affiliates of Allegiance solely by virtue
of their ownership of creditor claims against Allegiance.

         “Affiliated Group” means any affiliated group of corporations within
the meaning of Section 1504 of the Internal Revenue Code that joins in the
filing of (or is otherwise required to file) a federal consolidated Tax Return,
as well as any other group of corporations filing (or otherwise required to
file) consolidating, combined or unitary Tax Returns under state, local or
foreign Law, of which a Seller is or was a member.

         “Agreement” means this Asset Purchase Agreement (together with all
schedules and exhibits referenced herein), as the same may be amended from time
to time.

         “Bankruptcy Plan” means Allegiance’s chapter 11 plan of reorganization
that includes the sale of the Acquired Assets to Buyer as contemplated hereby,
in a form reasonably acceptable to Buyer, unless an Early Closing Election shall
have been delivered.

         “Base Working Capital” means the Net Working Capital as of
September 30, 2003 equal to $16,099,016.

         “Bidding Procedures Order” means that certain order dated January 15,
2004 (A) establishing bidding procedures and bid protections in connection with
the sale of substantially all of the assets of Sellers, (B) approving the form
and manner of notices in connection with such sale and (C) setting a sale
hearing date.

2



--------------------------------------------------------------------------------



 



         “Business Day” means any day other than a Saturday, Sunday or a legal
holiday on which banking institutions in the State of New York are not required
to open.

         “COBRA” means section 4980B of the Internal Revenue Code and Part 6 of
Subtitle B of Title I of ERISA.

         “Communications Licenses” means the FCC Licenses and the State PUC
Licenses.

         “Confidentiality Agreement” means the agreement entered into by and
between ATI and XO Communications, Inc. dated December 9, 2003.

         “Confirmation Order” means a final, nonappealable order to be entered
by the Bankruptcy Court in the Cases confirming the Bankruptcy Plan pursuant to
section 1129 of the Bankruptcy Code.

         “Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, lease, commitment or other arrangement or agreement, including all
amendments thereof and supplements thereto.

         “Cure Amounts” means all amounts payable in order to effectuate,
pursuant to section 365 of the Bankruptcy Code, the assumption by Sellers and
the assignment to the Buyer of any Assumed Contract.

         “Disclosure Schedules” means the various disclosure schedules referred
to herein.

         “Employee” means each active employee, full-time or part-time,
temporary or regular, of Allegiance. An “active employee” shall include any
current employee on Allegiance’s payroll records, regardless of whether such
employee is absent from work, including due to short term or long term
disability, military leave, leave of absence, illness, vacation or workers’
compensation injury.

         “Environmental Laws” means all Laws relating to the protection of the
environment, or to any emission, discharge, generation, processing, storage,
holding, abatement, existence, Release, threatened Release or transportation of
any Hazardous Substances, including all Laws pertaining to reporting, licensing,
permitting, investigation or remediation of emissions, discharges, Releases or
threatened Releases of Hazardous Substances into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport or handling of
Hazardous Substances.

         “Environmental Permits” means any Licenses required pursuant to
Environmental Laws for operation, installation or modification of equipment,
processes, facilities or for occupancy of any of the real property owned or
leased by Sellers or the Operating Subsidiaries.

3



--------------------------------------------------------------------------------



 



         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and the regulations promulgated thereunder.

         “Executory Contract” means any Contract that can be assumed or rejected
in accordance with the Bankruptcy Code.

         “Expense Reimbursement” means an amount payable to Buyer in accordance
with Section 8.2 or Section 8.3, to reimburse Buyer for reasonable and
documented out-of-pocket costs and expenses (including reasonable legal,
accounting and financial advisors’ fees and expenses) incurred by Buyer or its
Affiliates in connection with the investigation, negotiation, execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated hereby and the participation in and monitoring of the Cases, such
expenses to be set forth in a reasonably detailed written itemization of such
expenses (the “Expense Reimbursement Statement”).

         “Expense Reimbursement Statement” shall have the meaning ascribed to
such term in the definition of “Expense Reimbursement.”

         “FCC” means the Federal Communications Commission.

         “FCC Consent” means the grant by the FCC of its consent to the transfer
of the FCC Licenses in connection with the consummation of the transactions
contemplated hereby.

         “FCC Licenses” means all Licenses issued by the FCC held by Sellers or
the Operating Subsidiaries, as set forth on Schedule 2.1(d) of the Disclosure
Schedules.

         “GAAP” means generally accepted accounting principles in the United
States as in effect from time to time.

         “Governmental Entity” means any federal, state, local or foreign
government or any subdivision, agency, instrumentality, authority, department,
commission, board or bureau thereof or any federal, state, local or foreign
court, tribunal or arbitrator (including the Bankruptcy Court).

         “Hazardous Substances” means any substance or material that: (i) is or
contains asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum or petroleum-derived substances or wastes, radon gas or related
materials, or (ii) requires investigation, removal or remediation under any
Environmental Law, or is defined, listed or identified as a “hazardous waste,”
“hazardous substance,” “toxic substance” or words of similar import thereunder.

         “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and any successor law and the rules and regulations
promulgated thereunder or under any successor law.

         “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

4



--------------------------------------------------------------------------------



 



         “Law” means any federal, state, local, municipal or foreign statute,
law, ordinance, regulation, rule, code, order, principle of common law or
judgment enacted, promulgated, issued, enforced or entered by any Governmental
Entity, or other requirement or rule of law.

         “Liabilities” means, as to any Person, all debts, adverse claims,
liabilities, commitments, responsibilities, damages and obligations of any kind
or nature whatsoever, direct, indirect, absolute or contingent, of such Person,
whether accrued, vested or otherwise, whether known or unknown and whether or
not actually reflected, or required to be reflected, in such Person’s balance
sheets or other books and records.

         “License” means all licenses, franchises, permits, consents, waivers,
registrations, certificates, and other governmental or regulatory permits,
authorizations or approvals required to be issued or granted by a Governmental
Entity for the operation of the Business and for the ownership, lease or
operation of Sellers’ or the Operating Subsidiaries’ properties.

         “Lien” means any lien, lease, right of first refusal, servitude, claim,
pledge, option, charge, hypothecation, easement, security interest,
right-of-way, encroachment, mortgage, deed of trust or any other encumbrance,
restriction or limitation whatsoever.

         “Litigation” means any claim, action, suit, investigation or proceeding
before any court, arbitrator or other Governmental Entity.

         “Material Adverse Effect” means any event, effect or change,
individually or in the aggregate with such other events, effects or changes,
that has had, has or could reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), Liabilities, properties,
assets (including intangible assets) or results of operations of Allegiance or
the Business, in either case taken as a whole; provided that none of the
following shall be deemed to constitute and none of the following shall be taken
into account in determining whether there has been a Material Adverse Effect:
any adverse event, effect or change arising from or relating to (1) general
business or economic conditions; (2) national or international political
conditions, including the engagement of the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States; (3)
financial, banking or securities market conditions (including any disruption
thereof and any decline in the price of any security (including any security or
creditor claims of or with respect to Allegiance) or any market index);
(4) changes in GAAP or any application of accounting standards after the date
hereof, including the American Institute of Certified Public Accountants
Statement of Position 90-7 “Financial Reporting by Entities in Reorganization
Under the Bankruptcy Code” and Financial Accounting Standards Board in Statement
of Financial Accounting Standards No. 144 “Accounting for the Impairment or
Disposal of Long-Lived Assets;” (5) the taking of any action specifically
contemplated by this Agreement and the other agreements contemplated

5



--------------------------------------------------------------------------------



 



hereby or the announcement of the transactions contemplated by this Agreement;
or (6) changes in Law or binding directives issued by any Governmental Entity.

         “Net Working Capital” for any date of determination, means as of the
close of business on such date, Working Capital Assets minus Working Capital
Liabilities.

         “Operational Restructuring Activities” means Sellers’ actions taken
with the intent to preserve cash, improve the efficiency and reduce the costs of
the Business consisting of (i) reducing the number of Employees to approximately
3,000 as of September 30, 2003; (ii) rejecting Executory Contracts in the Cases
(and from and after the date hereof, solely in accordance with this Agreement);
(iii) waiving, decommissioning or abandoning assets and other rights that are
not material to the operation of the Business and in instances in which the
estimated cost of salvaging or selling such assets exceeds the anticipated
proceeds; (iv) marketing and seeking to sell certain Excluded Assets; and
(v) taking other actions in the Cases specifically approved by the Bankruptcy
Court prior to the date hereof, whether such action occurs prior to, on or
subsequent to the date hereof.

         “Order” means any judgment, order, injunction, writ, ruling, decree,
stipulation or award of any Governmental Entity.

         “Ordinary Course of Business” means the ordinary and usual course of
normal day-to-day operations of the Business by Sellers and the Operating
Subsidiaries as debtors and debtors-in-possession in the Cases consistent with
past practice through the date hereof.

         “Out of Region Business” means the operations of the Business conducted
outside of the states of Arizona, Colorado, Oregon, Washington and Minnesota.

         “Permitted Lien” means (i) any Lien for Taxes not yet due or
delinquent; (ii) any statutory Lien arising in the Ordinary Course of Business
or by operation of Law with respect to a Liability that is not yet due or
delinquent; (iii) easements, leases, reservations, licenses or other matters of
record affecting any property or assets of Allegiance, provided that such
easements, leases, reservations, licenses or other matters do not materially
detract from the value of or impair the use of such property or assets; and
(iv) Liens on Acquired Assets in favor of Allegiance’s secured lenders to be
released at Closing.

         “Person” means an individual, a partnership, a joint venture, a
corporation, a business trust, a limited liability company, a trust, an
unincorporated organization, a joint stock company, a labor union, an estate, a
Governmental Entity or any other entity.

         “post-Petition” means any time after the commencement of the Cases.

         “pre-Petition” means any time prior to the commencement of the Cases.

6



--------------------------------------------------------------------------------



 



         “Regulatory Transition Process” means the process as set forth in this
Agreement, the Operating Agreement, the Transition Plan and other related
documents for obtaining all approvals, consents (including assignments of any
permits and rights of way), certificates, waivers and other authorizations
required to be obtained from, or filings or other notices required to be made
with or to, any Governmental Entities having jurisdiction over any of the
Acquired Assets in order to consummate the transactions contemplated by this
Agreement and the other Transaction Documents and the transfer of such Acquired
Assets, including the Non-Transferred Assets, to Buyer upon the receipt of such
approvals.

         “Release” means any releasing, disposing, discharging, injecting,
spilling, leaking, leaching, pumping, dumping, emitting, escaping, emptying,
seeping, dispersal, migration, transporting, placing and the like, including the
moving of any materials through, into or upon, any land, soil, surface water,
groundwater or air, or otherwise entering into the environment.

         “Representative” means, with respect to any Person, such Person’s
officers, directors, employees, agents and representatives (including any
investment banker, financial advisor, accountant, legal counsel or expert
retained by or acting on behalf of such Person or its Subsidiaries).

         “Retail Ending Lines” means the number of lines in service from
Allegiance’s billing systems based upon line equivalency and consistent with the
methodology used to report retail ending lines on Allegiance’s monthly flash
reports. Line equivalency is defined per product and is maintained by
Allegiance’s Product Hierarchy database. For example, a fully-utilized data T-1
is counted as 24 lines.

         “Sale Delay” means the failure to adhere to the timeline attached
hereto as Exhibit J with respect to the Sale Order Approval Date.

         “Sale Hearing” means the hearing to be scheduled and conducted by the
Bankruptcy Court to consider approval and entry of the Sale Order.

         “Sale Motion” means the motion or motions of Sellers seeking approval
and entry of the Bidding Procedures Order and the Sale Order.

         “Sale Order” means an order in the form of Exhibit C hereto, and
otherwise in form and substance reasonably acceptable to ATI and Buyer.

         “Sale Order Approval Date” means the date the Bankruptcy Court approves
the Sale Order.

         “Scheduled Future Disconnects” means scheduled backlog of line
disconnects from Allegiance’s backlog report as determined by Sellers in
accordance with past custom and practice.

7



--------------------------------------------------------------------------------



 



         “Scheduled Future Installs” means scheduled backlog of line installs
from Allegiance’s backlog report as determined by Sellers in accordance with
past custom and practice.

         “Sellers’ Knowledge” and any similar terms used herein means the actual
knowledge of Royce J. Holland, C. Daniel Yost, Thomas M. Lord, G. Clay Myers,
Christopher MacFarland, J. Timothy Naramore, Anthony J. Parella or Mark B.
Tresnowski, without any duty to investigate.

         “Shared Technologies” means Shared Technologies Allegiance, Inc., a
wholly owned Subsidiary of ATCW.

         “State PUC” means any state and local public service and public
utilities commission having regulatory authority over the Business, as conducted
in any given jurisdiction.

         “State PUC Consent” means the grant by any State PUC of its consent to
the assignment of the State PUC Licenses or any Non-Transferred Assets
associated with such Licenses, in connection with the consummation of the
transactions contemplated hereby.

         “State PUC Licenses” means all Licenses issued or granted by the State
PUC held by Sellers or any Operating Subsidiary in each applicable jurisdiction,
as set forth on Schedule 2.1(d) of the Disclosure Schedules.

         “Subsidiary” means, with respect to any particular Person, any
corporation, limited liability company, partnership, association or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a limited liability company, partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

         “Tax” or “Taxes” means all taxes, charges, fees, duties, levies or
other assessments, including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, license, payroll, unemployment, environmental,
customs duties, capital stock, disability, stamp, leasing, lease, user,
transfer, fuel, excess profits, occupational and interest equalization, windfall
profits, severance and employees’ income withholding and Social

8



--------------------------------------------------------------------------------



 



Security taxes imposed by the United States or any other country or by any
State, municipality, subdivision or instrumentality of the United States or of
any other country or by any other tax authority, including interest, penalties
or additions to tax attributable to such Taxes or any Tax Return, and shall
include any transferee or successor liability in respect of Taxes (whether by
contract or otherwise) and any liability in respect of any Taxes as a result of
being a member of any Affiliated Group.

         “Tax Return” means any statement, report, return or other information
required to be filed with respect to any Tax (including any attachments thereto
and any amendment thereof) including any information return, claim for refund,
amended return or declaration of estimated Tax, and including, where permitted
or required, consolidating, combined or unitary returns in which any Seller or
Operating Subsidiary is or was included or includable.

         “Transaction Documents” means this Agreement, the Transition Services
Agreement, the Purchase Price Escrow Agreement, the Master Services Agreement,
the Operating Agreement, the Voting Agreement, the Adjustment Escrow Agreement
and all Disclosure Schedules, certificates, contracts and agreements being
delivered or entered into pursuant to this Agreement.

         “Transfer Tax” or “Transfer Taxes” means any federal, state, county,
local, foreign and other sales, use, transfer, conveyance, documentary transfer,
recording or other similar tax, fee or charge imposed upon the sale, transfer or
assignment of property or any interest therein or the recording thereof, and any
penalty, addition to tax or interest with respect thereto, but such term shall
not include any tax on, based upon or measured by, the net income, gains or
profits from such sale, transfer or assignment of the property or any interest
therein.

         “WARN Act” means the Worker Adjustment and Retraining Notification Act
of 1988, as amended, and any successor law, and the rules and regulations
promulgated thereunder and under any successor law, and any similar state, local
or foreign law, regulation or ordinance.

         “Working Capital Assets” means the consolidated current assets of
Allegiance set forth on Exhibit G, determined in accordance with GAAP applied on
a basis consistent with the most recent balance sheet included in the Financial
Statements to the extent they are included in the Acquired Assets.

         “Working Capital Liabilities” means the consolidated current
liabilities of Allegiance set forth on Exhibit G, determined in accordance with
GAAP applied on a basis consistent with the most recent balance sheet included
in the Financial Statements to the extent they are included in the Assumed
Liabilities.

          1.2 Other Defined Terms. The following additional terms shall have the
meanings defined for such terms in the Sections set forth below:

9



--------------------------------------------------------------------------------



 

      Term   Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Accounting Referee   3.4(d) Acquired Assets   2.1 Additional Amount   3.6(d)
Adjustment Escrow Account   3.2(b)(iii) Adjustment Escrow Agent   3.2(b)(iii)
Adjustment Escrow Agreement   3.2(b)(iii) Allegiance   Recitals Allocation
Schedule   3.7 Antitrust Laws   6.14(b) Approval Motions   6.3(a) Assumed
Contracts   3.5(d) Assumed Contracts List   3.5(d) Assumed Liabilities   2.3
ATCW   Preamble ATI   Preamble Avoidance Actions   2.2(e) Balance Sheet   4.6(a)
Balance Sheet Date   4.6(a) Bankruptcy Code   Recitals Bankruptcy Court  
Recitals bulk sale   6.15 Business   Recitals Buyer   Preamble Buyer Group   9.7
Cases   Recitals Cash and Cash Equivalents   2.2(a) Cash Purchase Price   3.2(a)
Claim Over   9.7 Claims   2.1(f) Closing   3.1(a) Closing Date   3.1(a)
Committee   6.5(c) Competing Transaction   6.17(a) Deposit Adjustment Amount  
3.5(b) Designated Change   6.14(b) Disclosure Statement   6.3(a) Early Closing
Election   8.3(c) Early Funding Date   3.1 Early Funding Date Working Capital  
3.4(b) Earnest Money Deposit   3.3 Employee Benefit Plans   4.23(a)

10



--------------------------------------------------------------------------------



 

      Term   Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Employee Schedule   6.8(a) Equipment   2.1(b) ERISA Affiliate   4.23(a)
Estimated Early Funding Date Working Capital   3.4(a) Exchange Act   4.6(c)
Excluded Assets   2.2 Excluded Liabilities   2.4 Exclusivity Period  
6.3(d)(iii) Final Performance Adjustment Amount   3.6(b) Final Working Capital  
3.4(i) Financial Statements   4.6(a) Form 10-Q   5.8 good faith   6.3(b)
Guidance   6.28(a) ILECs   3.5(a) ILEC Cure Amounts   3.5(a) ILEC Set Off
Amounts   3.5(a) Initial Working Capital Adjustment   3.4(f) Intellectual
Property   2.1(i) Liquidated Damages   8.2 Losses   9.7 Master Services
Agreement   6.26 Multiemployer Plan   4.23(d) multiple employer plan   4.23(a)
No Action Relief   6.28(a) Non-Compete Covenants   6.1(j) Non-ILEC Cure
Adjustment   3.5(c) Non-ILEC Cure Amounts   3.5(c) Non-ILEC Set Off Amounts  
3.5(c) Non-Recourse Person   9.7 Non-Transferred Assets   2.5 Operating
Agreement   7.2(g) Operating Subsidiaries   2.1(s) Owned Real Property   2.2(l)
Performance Adjustment Amount   3.6(a) Personal Property Leases   2.1(c)
Purchase Price   3.2 Purchase Price Cash Escrow   3.2(b) Purchase Price Escrow
Agent   3.2(b) Purchase Price Escrow Agreement   3.2(b) Purchase Price Escrow
Amount   3.2(b) Purchase Price Stock Escrow   3.2(b) Real Property Leases  
2.1(a)

11



--------------------------------------------------------------------------------



 

      Term   Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Required Interconnection Agreements   2.5 SEC   4.6(c) Securities Act   6.28
Seller Marks   6.24 Sellers   Preamble Sellers’ Intentional Breach   8.2 Senior
Credit Agreement   4.12 Shared Hosting Business   6.1 Shareholder Approval  
6.29 Third Person   9.7 Total Gross End User Revenue   3.6(a) Total Retail Net
Ending Lines   3.6(a) Transferred Employees   6.8(b) Transition Plan   6.2(a)
Transition Services Agreement   7.3(d) Voting Agreement   Recitals XO Common
Stock   3.2(a)

ARTICLE II
TRANSFER OF ASSETS AND LIABILITIES

          2.1 Assets to be Sold. Subject to Sections 2.2, 2.5, 2.6, 2.7 and 6.2,
the other provisions of this Agreement and the Sale Order, at the Closing,
Sellers shall sell, convey, assign, transfer and deliver to Buyer or a designee
of Buyer free and clear of all Liens and Liabilities (other than Permitted Liens
of the type included in clause (iii) of the definition of Permitted Liens), and
Buyer shall purchase, acquire, and accept all of Sellers’ right, title and
interest in and to all of Sellers’ properties, assets and rights of every
nature, kind and description, tangible and intangible (including goodwill),
whether real, personal or mixed, whether accrued, contingent or otherwise and
whether now existing or hereafter acquired, including the following
(collectively, the “Acquired Assets”):



       (a) The leases or subleases and all amendments thereto under which any of
Sellers is a lessor or lessee or sublessor or sublessee of real property
(collectively, the “Real Property Leases”) as set forth on the Assumed Contracts
List, including all improvements, fixtures and other appurtenances thereto and
rights in respect thereof and any related security deposits;          (b) The
furniture, fixtures, equipment, machinery, supplies, vehicles, inventory, and
other tangible personal property, including the network equipment assets and
facilities owned or used by Sellers (collectively, the “Equipment”);    
     (c) The leases which relate to Equipment and leases of dark fiber
(collectively, the “Personal Property Leases”) as set forth on the Assumed
Contracts List;

12



--------------------------------------------------------------------------------



 





       (d) All Communications Licenses and any other Licenses, including those
listed on Schedule 2.1(d) of the Disclosure Schedules, to the extent the same
are transferable or assignable pursuant to section 365 of the Bankruptcy Code or
as otherwise permitted by Law (or, to the extent not transferable or assignable,
all right, title and interest in such Licenses, to the fullest extent such
right, title and interest may be transferred or assigned); provided, that to the
extent that Buyer does not require any such Communications License or Licenses,
it may in its sole discretion decline to acquire such Communications License or
Licenses by providing written notice to Sellers prior to the Closing Date, in
which case such a License shall not be an Acquired Asset hereunder.    
     (e) The Assumed Contracts not described in Section 2.1(a) or 2.1(c) above,
including any related security deposits (including the deposits described in
Section 3.5(b) hereof), advance payments, customer advances and customer
deposits;          (f) Except as set forth in Section 2.2(e) and 2.2(f), all
rights, demands, claims, actions, rights of set off, counterclaims and causes of
action of any kind (collectively, the “Claims”) brought by or for the benefit of
any Seller or Operating Subsidiary relating to the operation of the Business;  
       (g) Accounts, notes and other receivables of Sellers (other than
pre-Petition carrier gross accounts receivable, including those of ILECs which
were recorded on the books and records of Sellers as of May 14, 2003, in an
amount up to $58.3 million);          (h) Any books, records, files or papers of
Sellers, whether in hard copy or computer format, relating to the Acquired
Assets or the Non-Transferred Assets (upon such assets becoming Acquired Assets)
or to the operation of the Business, including management information systems or
software owned by Sellers, engineering information, sales and promotional
literature, manuals and data, sales and purchase correspondence, personnel and
employment records, customer lists, customer information, vendor lists,
catalogs, research material, source codes, carrier identification codes,
technical information, trade secrets, technology, know-how, specifications,
designs, drawings, processes and quality control data, if any, or any other
intangible property and applications for the same but excluding any books,
records, files or papers that relate to any Taxes of Sellers that are Excluded
Liabilities;          (i) Any of Sellers’ right, title or interest in or to any
of Sellers’ patents, patent registrations, patent applications, trademarks
(including “allegiancetelecom,inc.” and design), trademark registrations,
trademark applications, tradenames, copyrights, copyright applications, and
copyright registrations relating to the Business and the rights to sue for, and
remedies against, past, present and future infringements thereof and the rights
of priority and protection of interests therein under applicable laws
(collectively, the “Intellectual Property”);          (j) Any computer software
programs and databases used by any Seller or Operating Subsidiary, whether
owned, licensed, leased, or internally developed

13



--------------------------------------------------------------------------------



 





  to the extent the same are transferable or assignable pursuant to section 365
of the Bankruptcy Code or as otherwise permitted by Law (or, to the extent not
transferable or assignable, all right, title and interest in such programs and
databases, to the fullest extent such right, title and interest may be
transferred or assigned);          (k) All taxation matrixes utilized by Sellers
in the determination of the taxability of products sold by Sellers, other than
those which are commercially available;          (l) Any telephone numbers,
electronic mail addresses, carrier identification codes and local exchange codes
used by Sellers in the conduct of the Business;          (m) All of Sellers’
currently allocated, assigned, used and unused internet protocol addresses,
domain names, and autonomous system numbers from applicable authorities
governing the use and structure of the Internet, including the American Registry
for Internet Numbers;          (n) All bank accounts and lock-boxes, including
those listed on Schedule 2.1(n) of the Disclosure Schedules;          (o) All
transferable rights of Sellers under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
to the extent relating to products sold, or services provided, to Sellers or to
the extent affecting any Acquired Assets;          (p) All rights of Sellers
under non-disclosure, confidentiality, non-compete or non-solicitation
agreements with employees or agents of Sellers or with third parties;    
     (q) All insurance claims and insurance proceeds (other than with respect to
any director and officer, errors and omissions, fiduciary and commercial crime
policies) in respect of an Acquired Asset or an Assumed Liability, and with
respect to insurance proceeds, to the extent received by Allegiance after the
Early Funding Date;          (r) All security, vendor, utility and other
deposits;

      and



       (s) All equity interests including capital stock held by ATCW in each of
its direct and indirect reorganized Subsidiaries, other than the stock of Shared
Technologies, and the corporate books and records relating to the organization
and existence of each such reorganized direct and indirect Subsidiary
(collectively, without including Shared Technologies, the “Operating
Subsidiaries”).

          2.2 Excluded Assets. The Acquired Assets shall not include any of
Sellers’ or the Operating Subsidiaries’ right, title or interest in or to any
assets or properties of

14



--------------------------------------------------------------------------------



 



Sellers or the Operating Subsidiaries that are expressly enumerated below
(collectively, the “Excluded Assets”):



       (a) Subject to Section 2.1(q), cash and cash equivalents, short-term and
long-term investments, or similar type investments, uncollected checks and funds
in transit to the extent there is a corresponding reduction in accounts
receivable included in Acquired Assets, Treasury bills and other marketable
securities existing as of the Closing Date (“Cash and Cash Equivalents”);    
     (b) Bank accounts and lock-boxes described as “Excluded Assets” on
Schedule 2.1(n) of the Disclosure Schedules;          (c) Any security, vendor,
utility or other deposits (but only to the extent such deposits specifically
relate to Excluded Assets or Excluded Liabilities);          (d) Any Contracts
other than the Assumed Contracts;          (e) All Claims that Sellers or any of
their respective Affiliates may have against any third party, including any
Governmental Entity, for causes of action based on Chapter 5 of the Bankruptcy
Code (“Avoidance Actions”) and for refund or credit of any type with respect to
Taxes accrued or paid with respect to periods (or any portion thereof) ending on
or prior to the Closing Date;          (f) All Claims which Sellers or any of
their respective Affiliates may have against any third Person with respect to
any Excluded Asset or Excluded Liability;          (g) The capital stock of
Shared Technologies, which is a Subsidiary of ATCW, but is not a Seller
hereunder, its assets, and assets used primarily in the Shared Technology
business and set forth in Schedule 2.2(g) of the Disclosure Schedules;    
     (h) The Shared Hosting Business, including Contracts, accounts receivable,
equipment and Intellectual Property specifically related thereto;    
     (i) The capital stock of each Seller and each Seller’s corporate books and
records relating to its organization and existence;          (j) Any director
and officer, errors and omissions, fiduciary or commercial crime insurance
policies and related insurance claims and insurance proceeds;          (k) All
insurance policies;          (l) Any real property which is owned by any of
Sellers (“Owned Real Property”) including any proceeds received in connection
with the sale thereof;

15



--------------------------------------------------------------------------------



 





       (m) Any loans or notes payable to any Seller or Operating Subsidiary from
any employee of any Seller or Operating Subsidiary, other than Ordinary Course
of Business employee advances;          (n) Pre-Petition carrier gross accounts
receivable, including those of ILECs, which were recorded on Allegiance’s books
and records as of May 14, 2003, in an amount up to $58.3 million; and    
     (o) Any assets set forth in Schedule 2.2(o) of the Disclosure Schedules.

          2.3 Liabilities to be Assumed by Buyer. Subject to Sections 2.4, 2.5
and 6.2, upon the transfer of the Acquired Assets on the Closing Date, Buyer
shall assume only the following Liabilities of Sellers (collectively, the
“Assumed Liabilities”):



       (a) Liabilities arising out of or relating to the ownership of the
Acquired Assets and the operation of the Business by Buyer or any of its
assignees, including Liability for personal injury of customers or employees,
but in each case only to the extent that the event or state of facts giving rise
to such Liability occurs after the Early Funding Date;          (b)
(i) Liabilities under the Assumed Contracts, but only to the extent that the
event or state of facts giving rise to such Liability occurs after the Early
Funding Date, and (ii) any post-Petition Liabilities under the Assumed Contracts
incurred in the Ordinary Course of Business but only to the extent such
Liabilities are reflected in Allegiance’s financial statements as of the Early
Funding Date and taken into account in the determination of Closing Working
Capital;          (c) (i) Liabilities under trade accounts payable arising in
the Ordinary Course of Business and (ii) current Liabilities arising in the
Ordinary Course of Business under the accounts set forth on Exhibit K, and in
each case only to the extent that (x) the event or state of facts giving rise to
such Liability occurs post-Petition and (y) such Liabilities are reflected in
Allegiance’s financial statements as of the Early Funding Date and taken into
account in the determination of Closing Working Capital; provided, however, that
Buyer shall not assume any of Sellers’ Liabilities for professional fees and
other related costs of administering the Cases;          (d) Liabilities for
fifty percent (50%) of any and all Transfer Taxes due as a result of the
transactions contemplated by this Agreement as set forth in Section 6.10;    
     (e) Liabilities for severance costs (the amount thereof in accordance with
Allegiance’s currently existing severance policy and past practice as described
in Exhibit L) related to non-Transferred Employees who are Employees on the date
hereof or hired in the Ordinary Course of Business thereafter and are terminated
at Buyer’s request after the date hereof and Liabilities to Allegiance’s
employees pursuant to Section 6.8(b); provided, however, that in no event shall
Buyer be responsible for more than six (6) months of severance per Employee;

16



--------------------------------------------------------------------------------



 





       (f) Liabilities associated with customers of the Business, including
credits or refunds due such customers for any reason, to the extent that the
event or state of facts giving rise to such Liabilities occurs after the Early
Funding Date; and          (g) Liabilities related to any obligations under
Section 4980B of the Internal Revenue Code to provide continuation of group
medical coverage on and after the Early Funding Date with respect to any
employee or former employee employed in connection with the Business or other
qualified beneficiary but only to the extent Buyer may be required to assume any
such Liability by Law.

          2.4 Excluded Liabilities. Buyer shall not assume, and shall not be
deemed to have assumed, any Liabilities of Sellers, and Sellers shall be solely
and exclusively liable and shall indemnify and hold harmless Buyer and its
Affiliates with respect to all Liabilities of Sellers other than the Assumed
Liabilities, including those Liabilities set forth below (collectively, the
“Excluded Liabilities”):



       (a) Any Liabilities which arise, whether before, on or after the Closing,
out of, or in connection with, the Excluded Assets, including any Contract which
is not an Assumed Contract;          (b) Any Liabilities under the Assumed
Contracts or accounts payable to the extent not assumed pursuant to Section 2.3;
         (c) Any Liabilities arising from a breach of an Assumed Contract to the
extent that the event or state of facts giving rise to such Liability occurs
prior to the Early Funding Date;          (d) Any Liabilities arising out of, or
in connection with, any pending or threatened Litigation arising out of the
operation of the Business to the extent that the event or state of facts giving
rise to such Liability occurs prior to the Early Funding Date;          (e) Any
Liabilities arising out of or in connection with any indebtedness of Sellers or
any of their respective Affiliates to their lenders, noteholders or otherwise
(other than, to the extent provided in Section 2.3, post-petition Liabilities
relating to Assumed Contracts which are characterized as capital leases by
Sellers);          (f) Any Liabilities for which Sellers have received an
invoice which is not taken into account in the determination of Early Funding
Date Working Capital;          (g) Liabilities related to Shared Technologies or
the Shared Hosting Business;          (h) Liabilities related to the Owned Real
Property;          (i) Any Liabilities of Sellers or any Affiliate thereof (or
any predecessor thereto) relating to Taxes (other than Transfer Taxes referred
to in Section

17



--------------------------------------------------------------------------------



 





  2.3(d) and Taxes described on Exhibit K), including all Taxes attributable to
or incurred in any period (or portion thereof) ending on or before the Early
Funding Date;          (j) All Liabilities of any Seller, any of their
Affiliates or any predecessor of any Seller resulting from, caused by or arising
out of, directly or indirectly, the conduct of the Business or any Sellers’ or
any of their Affiliates ownership, operation or lease of any properties or
assets or any properties or assets previously used in the Business by any
Seller, any of their Affiliates or any predecessor of any Seller or any of their
Affiliates at any time prior to the Early Funding Date, that constitute, may
constitute or are alleged to constitute a violation of or Liability arising
under any Environmental Law or other Law including any state or federal
communications law or regulation;          (k) All Liabilities arising from or
relating to the employment, or termination of employment, of any Employee,
former Employee, independent contractor or contingent worker with respect to the
Business, including pursuant to Employee Benefit Plans, other than those
specifically assumed pursuant to Section 2.3 and 6.8 herein; and    
     (l) All Liabilities arising from or relating to any collective bargaining
agreement, including any obligation for benefits to employees covered thereunder
and, specifically, any Multiemployer Plan liability.

          2.5Non-Transferred Assets. Notwithstanding the foregoing provisions of
Article II, and subject to Section 6.2 and the Operating Agreement, the parties
agree that, to the extent that as of the Closing (i) certain of the Acquired
Assets cannot be transferred to Buyer pending the issuance of further FCC
Consents or State PUC Consents or (ii) certain of the Acquired Assets are
associated with one or more interconnection agreements, for which the ILEC’s
consent is required and which are reasonably necessary, in Buyer’s sole
discretion, to the operation of the Acquired Assets (“Required Interconnection
Agreements”) and receipt of any ILEC consents or expiration of any notice
periods necessary to assign such Required Interconnection Agreements remains
pending as of the Closing, Sellers shall retain such assets (the
“Non-Transferred Assets”) pending receipt of such consents or expiration of such
notice periods. For the avoidance of doubt, Buyer shall have the right, in its
sole discretion, to designate any Acquired Asset (including any Required
Interconnection Agreement) as a Non-Transferred Asset. During the period that
the Non-Transferred Assets are held by Sellers, Buyer will provide management
services to Sellers pursuant to the Operating Agreement. Upon receipt from time
to time of any such necessary consents, such Non-Transferred Assets as are
subject to such consents shall be transferred to Buyer and Buyer will assume all
related Assumed Liabilities; and within five (5) Business Days of Buyer’s
written request, Sellers will deliver a bill of sale and the requirements of
Section 3.1 below shall have been deemed to be satisfied as if such
Non-Transferred Assets and related Assumed Liabilities had otherwise been
transferred to and assumed by Buyer at the Closing. With respect to assets that
are designated by Buyer as Non-Transferred Assets and which are not subject to
obtaining any further consents after the Closing, such Non-Transferred Assets
shall be transferred to Buyer and Buyer will assume all related Assumed
Liabilities, within five

18



--------------------------------------------------------------------------------



 



(5) Business Days of Buyer’s written request, at which time Sellers will deliver
a bill of sale and the requirements of Section 3.1 below shall have been deemed
to be satisfied as if such Non-Transferred Assets had otherwise been transferred
to Buyer at the Closing. In addition, Non-Transferred Assets shall include all
of the Seller Marks, which shall be licensed to Buyer upon the Closing as set
forth in the Operating Agreement. After the expiration or termination of the
Operating Agreement, upon the written request of Buyer, all right, title and
interest in and to the Seller Marks shall be transferred to and vest in Buyer.

     2.6 Contract Assignment. Notwithstanding any provision to the contrary
herein, Buyer and Sellers agree that there shall be excluded from the Acquired
Assets any Assumed Contract that is not assignable or transferable pursuant to
the Bankruptcy Code without the consent of any Person other than Sellers or any
Affiliate of Sellers, to the extent that such consent shall not have been given
on or prior to the Closing; provided, however, that Sellers shall use
commercially reasonable efforts (including prosecution of appropriate motions
pursuant to Section 365 of the Bankruptcy Code) to endeavor to obtain all
necessary consents to the assignment thereof, and, upon obtaining the requisite
consents thereto, such Acquired Asset shall be assigned to Buyer.
Notwithstanding any provision to the contrary herein, Buyer and Sellers agree
that all reasonable out-of-pocket costs and expenses (other than Cure Amounts)
incurred relating to Sellers’ assignment to Buyer of the Assumed Contracts set
forth on Schedule 2.6 of the Disclosure Schedules shall be shared equally
between Buyer on the one hand and Sellers on the other hand.

     2.7 Alternative Structure. Notwithstanding Section 2.1, after the Sale
Order Approval Date, Buyer shall have the right, on at least fifteen
(15) Business Days notice to ATI, to require Sellers to transfer immediately
prior to the Closing, some or all of the Equipment or other Acquired Assets to
one or more newly formed Delaware limited liability companies to be formed and
owned by one or more Sellers. If Buyer gives such notice, the membership
interests in such limited liability companies shall be deemed Acquired Assets
hereunder and Buyer shall acquire such membership interests at the Closing
without the payment of any additional consideration. Buyer shall be permitted to
give one or more notices pursuant to this Section 2.7. In addition, at Buyer’s
option, a similar procedure will apply to any Equipment or other Acquired Assets
which constitutes a Non-Transferred Asset. Fifty percent (50%) of all reasonable
out-of-pocket costs and expenses incurred in connection with Sellers’
performance of this Section 2.7 shall be borne by each of Buyer on the one hand
and Sellers on the other hand.

ARTICLE III
CLOSING

     3.1 Closing; Transfer of Possession; Certain Deliveries.



       (a) Unless this Agreement shall have been terminated and the transactions
herein contemplated shall have been abandoned pursuant to Article VIII hereof,
the closing of the transactions contemplated herein (the “Closing”) shall take
place no later than the fifth (5th) Business Day following the date on which the
conditions set forth in Article VII have been satisfied or waived (other than
those

19



--------------------------------------------------------------------------------



 





  conditions with respect to actions of the parties to be taken at the Closing
itself, but subject to the satisfaction or waiver of such conditions), or on
such other date as the parties hereto shall mutually agree; provided, however,
that if the Closing would be scheduled to occur less than two (2) Business Days
after the receipt of the performance reports for the prior month referred to in
Section 6.5(d) hereof, Buyer shall not be required to close until two
(2) Business Days after its receipt of such performance reports. The Closing
shall be held at the offices of Kirkland & Ellis LLP, 153 East 53rd Street, New
York, New York 10022, at 5:00 p.m., local time, unless the parties hereto
otherwise agree. The actual time and date of the Closing are herein called the
“Closing Date.”



       (b) At the Closing, Sellers shall deliver to Buyer:

                    (i) A duly executed bill of sale substantially in the form
attached hereto as Exhibit D;

                    (ii) A certified copy of the Sale Order;

                    (iii) The officer’s certificate required to be delivered
pursuant to Section 7.2(c) hereof;

                    (iv) Assignments of lease and customary title affidavits;

                    (v) A certification of non-foreign status for each Seller in
the form required under Treasury Regulation Section 1.1445-2(b); and

                    (vi) All other instruments of conveyance and transfer, in
form and substance reasonably acceptable to Buyer and Sellers, as may be
necessary to convey the Acquired Assets to Buyer or Buyer’s designee.



       (c) At the Closing, Buyer and Sellers shall take the actions specified in
Section 3.2(c) and Buyer shall deliver to ATI (on behalf of Sellers):

                    (i) All certificates required by all relevant taxing
authorities that are necessary to support any available exemption from the
imposition of Transfer Taxes;

                    (ii) Certified resolutions of the Board of Directors of
Buyer authorizing the execution, delivery and performance of the Transaction
Documents and the transactions contemplated by this Agreement;

                    (iii) To the extent shareholder approval is required,
certified resolutions of shareholders of Buyer authorizing the execution,
delivery and performance of the Transaction Documents and the transactions
contemplated by this Agreement;

                    (iv) The officer’s certificate required to be delivered
pursuant to Section 7.3(c); and

20



--------------------------------------------------------------------------------



 



                    (v) An assumption agreement substantially in the form
attached hereto as Exhibit E.



       (d) Unless this Agreement shall have been terminated and the transactions
herein contemplated shall have been abandoned pursuant to Article VIII hereof,
no later than the fifth (5th) Business Day following the date on which the
conditions set forth in Sections 7.1, 7.2 and 7.3 have been satisfied or waived,
or at such other date as the parties hereto shall mutually agree (the “Early
Funding Date”), (i) Buyer shall (A) deliver (1) the Cash Purchase Price, plus or
minus, the applicable adjustments to the Purchase Price as set forth in
Section 3.2(b) below and (2) the XO Common Stock, into escrow as described in
Section 3.2, (B) execute and deliver the Operating Agreement and (C) commence
operation of the Business under the terms of the executed Operating Agreement,
(ii) Seller shall execute and deliver the Operating Agreement and (iii) upon the
Early Funding Date, the risk of loss shall transfer to Buyer, and Buyer’s
obligation to close the transactions contemplated hereby shall become
unconditional and irrevocable.

          3.2 Purchase Price.



       (a) The “Purchase Price” consists of: (i) Three Hundred Eleven Million
and Two Hundred Thousand Dollars ($311,200,000.00) (the “Cash Purchase Price”),
as such amount is adjusted pursuant to Section 3.2(b), and (ii) 45,380,000
shares of common stock of Buyer, par value $.01 per share (the “XO Common
Stock”) (subject to adjustment for stock splits, stock dividends, share
exchanges, recapitalizations, share combinations and reorganizations and other
similar transactions occurring after the date hereof).



       (b) In the event of an Early Funding Date, Buyer shall (i) wire transfer
the sum of:

                         (1) the Cash Purchase Price, plus or minus

                         (2) the Initial Working Capital Adjustment (if any) set
forth in Section 3.4(f), minus

                         (3) the Adjustment Escrow Amount, minus

                         (4) the Earnest Money Deposit, minus



                (5) the portion of the Performance Adjustment Amount that is to
be settled in cash (if any) as determined in accordance with Section 3.6(a),
plus

                         (6) the Deposit Adjustment Amount (if any), plus



                (7) the Non-ILEC Cure Adjustment set forth in Section 3.5(c)
(the Cash Purchase Price, as so adjusted is referred to herein as the “Adjusted
Cash Purchase Price”) and

21



--------------------------------------------------------------------------------



 



               (ii) deliver 45,380,000 shares of XO Common Stock (subject to
adjustment for stock splits, stock dividends, share exchanges,
recapitalizations, share combinations and reorganizations and other similar
transactions occurring after the date hereof) (the “Purchase Price Escrow Stock”
and together with the Adjusted Cash Purchase Price, the “Purchase Price
Escrow”), in each case into an escrow account (the “Purchase Price Escrow
Account”) with a bank to be mutually agreed upon to act as escrow agent (the
“Purchase Price Escrow Agent”) pursuant to an escrow agreement, to be entered
into on the Early Funding Date (the “Purchase Price Escrow Agreement”), among
ATI, ATCW, Buyer and the Purchase Price Escrow Agent, substantially in the form
of Exhibit F-1 hereto, and otherwise in form and substance reasonably acceptable
to ATI, ATCW and Buyer. After the Early Funding Date and until the Closing Date,
Buyer shall make additional deposits of common stock of Buyer in the event of
any stock splits, stock dividends, share exchanges, recapitalizations, share
combinations and reorganizations and other similar transactions occurring after
the Early Funding Date.

               (iii) wire transfer the Adjustment Escrow Amount into an escrow
account (the “Adjustment Escrow Account”) with a bank to be mutually agreed upon
to act as escrow agent (the “Adjustment Escrow Agent”) pursuant to an escrow
agreement, to be entered into on the Early Funding Date (the “Adjustment Escrow
Agreement”), among ATI, ATCW, Buyer and the Adjustment Escrow Agent,
substantially in the form of Exhibit F-2 hereto, and otherwise in form and
substance reasonably acceptable to ATI, ATCW and Buyer.

Any payment Sellers are obligated to make to Buyer pursuant to Sections 3.4
and/or 3.6 shall be paid from the Adjustment Escrow Amount plus accrued interest
thereon. After payment of any required amounts pursuant to Sections 3.4 and 3.6,
the Adjustment Escrow Agent shall release the residual amounts of the Adjustment
Escrow Amount remaining in the Adjustment Escrow Account to ATI. Notwithstanding
the provisions of this Section 3.2(b), in the event the Closing occurs before
the Early Funding Date, the Closing Date shall be substituted for the Early
Funding Date for all purposes and for all of the provisions of this Section
3.2(b).



       (c) Upon the Closing Date, (i) Buyer shall, subject to the terms and
conditions of this Agreement, assume the Assumed Liabilities, and (ii) Buyer and
Sellers shall deliver a joint written notice to the Purchase Price Escrow Agent
directing the Purchase Price Escrow Agent to pay to ATI (on behalf of Sellers)
by wire transfer of immediately available funds to an account or accounts
designated by ATI (on behalf of Sellers) the Adjusted Cash Purchase Price and
the Earnest Money Deposit, to deliver to ATI (on behalf of Sellers) the Purchase
Price Escrow Stock and deliver to Buyer all earnings accrued thereon in the
Purchase Price Escrow Account.

          3.3 Earnest Money Deposit. On February 9, 2004, Buyer paid an earnest
money deposit equal to Thirty Million Dollars ($30,000,000) (the “Earnest Money
Deposit”) in immediately available funds, by wire transfer to ATI. Within five
(5) Business Days following the execution of this Agreement, Sellers will
deposit the Earnest Money Deposit into the Purchase Price Escrow Account. At the
Early Funding Date, the Earnest Money Deposit shall be deducted from the Cash
Purchase Price in

22



--------------------------------------------------------------------------------



 



accordance with Section 3.2(b). If Buyer terminates this Agreement in breach of
Section 8.1 hereof or if ATI terminates this Agreement pursuant to
Section 8.1(b) (when Buyer does not have the right to terminate this Agreement
pursuant to Section 8.1(b) due to breach of the Agreement by Buyer) or Section
8.1(d) pursuant to a breach by Buyer, then Buyer and Sellers shall within two
(2) Business Days of such termination (i) deliver a joint written notice to the
Purchase Price Escrow Agent to deliver the Earnest Money Deposit to Sellers and
(ii) deliver the accrued interest thereon to Buyer, by wire transfer of
immediately available funds, and Sellers shall have no further obligations to
Buyer, provided, that in no event shall the payment of the Earnest Money Deposit
limit any other remedies Sellers may have against Buyer in the event of any such
termination. If this Agreement is terminated for any other reason, then Buyer
and Sellers shall within two (2) Business Days of such termination deliver a
joint written notice to the Purchase Price Escrow Agent to deliver the Earnest
Money Deposit plus accrued interest thereon to Buyer by wire transfer of
immediately available funds.

          3.4 Working Capital Purchase Price Adjustment.



       (a) Not less than five (5) Business Days prior to the Early Funding Date,
Sellers will prepare and deliver to Buyer a good faith estimate of the Net
Working Capital as of the close of business on the day immediately preceding the
Early Funding Date (the “Estimated Early Funding Date Working Capital”). Sellers
will prepare the Estimated Closing Working Capital in accordance with GAAP and
consistent with ATI’s preparation of its unaudited balance sheet as of
September 30, 2003.



       (b) As promptly as practicable, but no later than sixty (60) Business
Days after the Early Funding Date, Buyer will prepare and deliver to ATI a good
faith calculation of Net Working Capital as of the Early Funding Date (the
“Early Funding Date Working Capital”). Buyer will prepare the Early Funding Date
Working Capital in accordance with GAAP and consistent with ATI’s preparation of
its unaudited balance sheet as of September 30, 2003. Attached as Exhibit G is a
schedule showing the calculation of Base Working Capital.



       (c) If Sellers disagree with Buyer’s calculation of Early Funding Date
Working Capital, Sellers may, within fifteen (15) Business Days after delivery
by Buyer of the statement pursuant to Section 3.4(b), deliver a notice to Buyer
disagreeing with such calculation and setting forth Sellers’ calculation of such
amount. Any such notice of disagreement shall specify those items or amounts as
to which Sellers disagree, and Sellers shall be deemed to have agreed with all
other items and amounts contained in the calculation of the Early Funding Date
Working Capital. If Sellers do not raise any objections to the Early Funding
Date Working Capital within the period described herein, the Early Funding Date
Working Capital will become final and binding upon Buyer and Sellers.



       (d) If a notice of disagreement shall be duly delivered pursuant to
Section 3.4(c), Buyer and Sellers shall, during the fifteen (15) days following
such delivery, use their commercially reasonable efforts to reach agreement on
the disputed items or amounts in order to determine, as may be required, the
amount of

23



--------------------------------------------------------------------------------



 





  Early Funding Date Working Capital. If during such period, Buyer and Sellers
are unable to reach such agreement, they shall promptly thereafter cause
representatives from the Dallas office of Ernst & Young LLP (or, if the Dallas
office of Ernst & Young LLP is not independent of Buyer and Sellers, then an
alternative “Big Four” accounting firm mutually agreeable to Buyer and Sellers)
which representatives have not been engaged or employed within the past five
(5) years by Buyer, Sellers or any of their Affiliates (or, if Sellers and Buyer
agree to another nationally recognized independent accounting firm, such other
firm) (the “Accounting Referee”) to review this Agreement and the disputed items
or amounts for the purpose of calculating Early Funding Date Working Capital (it
being understood that in making such calculation, the Accounting Referee shall
be functioning as an expert and not as an arbitrator). In making such
calculation, the Accounting Referee shall consider only those items or amounts
as to which the parties have disagreed. The Accounting Referee shall deliver to
Buyer and Sellers, as promptly as practicable (but in any case no later than
thirty (30) days from the date of engagement of the Accounting Referee), a
report setting forth such calculation. Such report shall be final and binding
upon Buyer and Sellers. The cost of such review and report shall be borne by
Buyer and Sellers in the reverse proportion that the aggregate dollar amounts of
disputed items which are resolved in favor of Buyer or Sellers (as applicable)
bears to the aggregate dollar amount of all disputed items resolved by the
Accounting Referee.



       (e) Buyer and Sellers shall, and shall cause their respective
Representatives to, cooperate and assist in the calculation of Early Funding
Date Working Capital and in the conduct of the review referred to in
Section 3.4(d), including providing reasonable and timely access to the books,
records, work papers and personnel involved in preparing these calculations.



       (f) If Estimated Early Funding Date Working Capital (i) exceeds Base
Working Capital, then at the Early Funding Date, Buyer shall pay into the
Adjustment Escrow Account an additional amount of cash equal to such excess or
(ii) is less than Base Working Capital, then the Cash Purchase Price will be
reduced by an amount equal to such deficiency. Any adjustment pursuant to this
Section 3.4(f) is referred to herein as the “Initial Working Capital
Adjustment.”



       (g) If Final Working Capital equals Estimated Early Funding Date Working
Capital, and if no further payments are or may become due pursuant to
Section 3.6 hereof, then within three (3) Business Days of the later of the
Closing Date or the final determination of such amount pursuant to this
Section 3.4, Buyer and Sellers shall deliver a joint written notice to the
Adjustment Escrow Agent pursuant to the Adjustment Escrow Agreement instructing
the Adjustment Escrow Agent to pay the Adjustment Escrow Amount plus the accrued
interest on such amount (by wire transfer of immediately available funds) to
Sellers.



       (h) If Final Working Capital exceeds Estimated Early Funding Date Working
Capital, then within three (3) Business Days of the later of the Closing Date or
the final determination of such amount pursuant to this Section 3.4, Buyer shall
pay such amount (by wire transfer of immediately available funds) to Sellers
and, if no further

24



--------------------------------------------------------------------------------



 





  payments are or may become due pursuant to Section 3.6 hereof, Buyer and
Sellers shall deliver a written notice to the Adjustment Escrow Agent pursuant
to the Adjustment Escrow Agreement instructing the Adjustment Escrow Agent to
pay the Adjustment Escrow Amount plus the accrued interest on such amount (by
wire transfer of immediately available funds) to Sellers.



       (i) If Final Working Capital is less than Estimated Working Capital, then
within three (3) Business Days of the later of the Closing Date or the final
determination of such amount pursuant to this Section 3.4, Sellers and Buyer
shall deliver a written notice to the Adjustment Escrow Agent pursuant to the
Adjustment Escrow Agreement instructing the Adjustment Escrow Agent to pay such
deficit amount plus the accrued interest thereon out of the Adjustment Escrow
Account (by wire transfer of immediately available funds) to Buyer; provided
that the Adjustment Escrow Account shall be the sole source of payment for any
such deficiency and in no event shall Sellers be otherwise liable for any such
deficiency. To the extent any Adjustment Escrow Amount remains after payment of
any such deficit, and if no further payments are or may become due pursuant to
Section 3.6 hereto, Buyer and Sellers shall deliver a written notice to the
Adjustment Escrow Agent pursuant to the Adjustment Escrow Agreement instructing
the Adjustment Escrow Agent to pay the remaining Adjustment Escrow Amount plus
the accrued interest on such amount (by wire transfer of immediately available
funds) to Sellers. For purposes of this Agreement, “Final Working Capital” means
Early Funding Date Working Capital (i) as shown in Buyer’s calculation delivered
pursuant to Section 3.4(b) if no notice of disagreement with respect thereto is
duly delivered pursuant to Section 3.4(c); or (ii) if such a notice of
disagreement is delivered, (A) as agreed by Buyer and Sellers pursuant to
Section 3.4(a) or (B) in the absence of such agreement, as shown in the
Accounting Referee’s calculation delivered pursuant to Section 3.4(a).



       (j) Any adjustment under this Section 3.4 shall be treated as an
adjustment to the Purchase Price for federal, state and local income Tax
purposes.

          3.5 Cure Price Adjustment.



       (a) The Cure Amounts, if any, as determined by the Bankruptcy Court,
necessary to cure all defaults, if any, under Allegiance’s interconnection
agreements with incumbent local exchange carriers (“ILECs”), together with any
other payments made to settle pre-Petition disputes between any of Sellers or
the Operating Subsidiaries and ILECs under such agreements, under tariffs or
otherwise after the date hereof (the “ILEC Cure Amounts”) shall be resolved in
accordance with this Section 3.5(a). Buyer and Sellers shall work cooperatively
and in good faith with respect to paying, objecting to and settling the ILEC
Cure Amounts, it being understood that all pre-Petition accounts receivable of
Sellers or the Operating Subsidiaries owed by ILECs (the “ILEC Set Off Amounts”)
shall be set off against the ILEC Cure Amounts and thereby used as currency to
pay the ILEC Cure Amounts. Sellers shall pay all ILEC Cure Amounts (whether in
cash or by application of the ILEC Set Off Amounts). Buyer and Sellers agree
that subject to this Section 3.5(a), Buyer should have standing in

25



--------------------------------------------------------------------------------



 





  the Cases with regard to ILEC Cure Amounts and the parties shall take such
position in the Cases.

          Notwithstanding anything herein to the contrary (including
Section 6.1(k)), prior to the Sale Order Approval Date, as between Buyer and
Sellers, Sellers shall have sole control over their business relationships,
including without limitation, the exclusive right to negotiate and settle with
the ILECs, and shall be permitted to terminate, adopt and amend interconnection
agreements but shall not prior to such time settle any ILEC Cure Amounts in a
manner which would be injurious in any material respect to Buyer without Buyer’s
consent (which will not be unreasonably withheld) or take any action (including
as specified above) if the intent or reasonably anticipated consequence thereof
is or would be to injure in any material respect to Buyer’s continuing
relationship with such ILEC after the Closing Date. Buyer shall be permitted to
participate in any such negotiations and shall be kept reasonably informed by
Sellers of the process.



       (b) If deposits are required by ILECs in connection with establishing new
interconnection agreements for the Business between the date hereof and the
Early Funding Date and such deposits are outstanding at the time of the Early
Funding Date, the Cash Purchase Price shall be increased by an amount (the
“Deposit Adjustment Amount”) equal to seventy-five percent (75%) of the first
$13 million of such deposits and one hundred percent (100%) of the deposits
above $13 million.



       (c) The Cure Amounts, if any, as determined by the Bankruptcy Court,
necessary to cure all defaults, if any, under the Assumed Contracts, other than
the ILEC Cure Amounts (the “Non-ILEC Cure Amounts”) shall be resolved in
accordance with this Section 3.5(c). Buyer and Sellers shall work cooperatively
and in good faith with respect to paying, objecting to and settling the Non-ILEC
Cure Amounts, it being understood that all pre-Petition accounts receivable of
Sellers and the Operating Subsidiaries owed by non-ILECs (the “Non-ILEC Set Off
Amounts”) shall be set off against the Non-ILEC Cure Amounts and thereby used as
currency to pay the Non-ILEC Cure Amounts. Buyer and Sellers agree that given
this Section 3.5(c), Buyer should have standing in the Cases with regard to
Non-ILEC Cure Amounts and the parties shall take such position in the Cases. The
treatment of the Non-ILEC Cure Amounts and all matters related thereto under the
Bankruptcy Plan shall be reasonably acceptable to Buyer. Sellers shall pay all
Non-ILEC Cure Amounts (whether in cash or by application of the Non-ILEC Set Off
Amounts); provided that if the Non-ILEC Cure Amounts are more than $11 million,
the Cash Purchase Price shall be increased by an amount equal to the lesser of
(A) two-thirds of the amount by which the Non-ILEC Cure Amounts exceed
$11 million and (B) $8 million.

          The adjustment to the Cash Purchase Price pursuant to this
Section 3.5(c) is referred to herein as the “Non-ILEC Cure Adjustment.” If as of
the time of the Early Funding Date any reserves are established with respect to
disputed Non-ILEC Cure Amounts pending resolution of such disputes, the Purchase
Price adjustment provided in this Section 3.5(c) shall be made, with respect to
the agreed Non-ILEC Cure Amounts, at the Early Funding Date, and with respect to
any such reserved amounts, within two (2) Business Days following the resolution
of the disputes.

26



--------------------------------------------------------------------------------



 





       (d) Subject to Section 8.3, (i) on February 13, 2004, Buyer designated
the (A) Real Property Leases identified on Schedule 4.21 of the Disclosure
Schedules and (B) other Executory Contracts that are designated with an asterisk
on Schedule 4.20 that are to be assumed by Allegiance and not rejected pursuant
to section 365 of the Bankruptcy Code and (ii) at least (20) days prior to the
date of the Bankruptcy Court’s confirmation of the Bankruptcy Plan, Buyer shall
designate other Executory Contracts that are to be assumed by Allegiance and not
rejected pursuant to section 365 of the Bankruptcy Code (collectively, the
“Assumed Contracts List”) (those Contracts ultimately set forth on the Assumed
Contracts List and as Additional Assumed Contracts pursuant to Section 8.3, if
applicable are referred to herein as the “Assumed Contracts”). Such assumption
and, in the case of Assumed Contracts to which either Seller is a party,
assignment by Sellers shall be made at the Closing; provided, however, that the
assignment to Buyer of any Assumed Contract related to Non-Transferred Assets
shall occur on the later of (i) the Closing or (ii) State PUC Consent or FCC
Consent, as applicable. At Buyer’s discretion, Allegiance agrees to assume or
reject any Executory Contract, in whole or in part, to the extent portions of
such Executory Contracts are severable. Buyer and Sellers agree to keep
confidential and not disclose to anyone except (x) legal counsel for the
Creditors Committee in the Cases and the agent to Sellers’ senior lenders,
provided, that, such counsel and agent have executed confidentiality agreements
reasonably acceptable to Buyer and Sellers prior to such disclosure and (y) as
otherwise required by Law, the Executory Contracts that are identified by Buyer
as Assumed Contracts.

          3.6 Performance Price Adjustment.



       (a) At least two (2) Business Days prior to the Early Funding Date, ATI
shall prepare and deliver to Buyer a certificate setting forth the following:
(i) total Retail Ending Lines as determined by ATI in accordance with past
custom and practice, as of the last day of the last full calendar month prior to
the date of the Early Funding Date plus Scheduled Future Installs less Scheduled
Future Disconnects as of such day (“Total Retail Net Ending Lines”) and
(ii) total gross end user revenue for the last full calendar month prior to the
date of the Early Funding Date (the “Total Gross End User Revenue”). The
Purchase Price shall be reduced by the greater of the following (the
“Performance Adjustment Amount”): (x) the product of $625.00 and the amount, if
any, by which the Total Retail Net Ending Lines for Allegiance’s Out of Region
Business is less than 730,000; and (y) the product of fifteen (15) and the
amount, if any, by which Total Gross End User Revenue for Allegiance’s Out of
Region Business is less than $28 million. To the extent Cash and Cash
Equivalents immediately prior to the Early Funding Date exceed One Hundred
Eighty Seven Million Dollars ($187,000,000), the Performance Adjustment Amount
(if any) shall reduce the Cash Purchase Price. To the extent such Cash and Cash
Equivalents immediately prior to the Early Funding Date are less than or equal
to One Hundred Eighty Seven Million Dollars ($187,000,000), any remaining
portion of the Performance Adjustment Amount shall be a reduction in the number
of shares of the XO Common Stock (calculated using a $7.625 per share value).
ATI’s certificate shall include a calculation of the Performance Adjustment
Amount.

27



--------------------------------------------------------------------------------



 





       (b) If Buyer disagrees with the certificate delivered by ATI pursuant to
Section 3.6(a) hereof, Buyer may, within thirty (30) days after Early Funding
Date, deliver a notice to ATI disagreeing with the calculations contained in
such certificate and setting forth Buyer’s calculations. Any such notice of
disagreement shall specify those items or amounts as to which Buyer disagrees,
and Buyer shall be deemed to have agreed with all other items and amounts
contained in the calculation of the Performance Adjustment Amount. If Buyer does
not raise any objections to the Performance Adjustment Amount within the period
described herein, the Performance Adjustment Amount will become final and
binding upon Buyer and Sellers (the “Final Performance Adjustment Amount”). In
such event, if no further payments are or may become due pursuant to Section 3.4
hereof, ATI, ATCW and Buyer shall deliver a written notice to the Adjustment
Escrow Agent pursuant to the Adjustment Escrow Agreement instructing the
Adjustment Escrow Agent to pay the Adjustment Escrow Amount plus the accrued
interest on such amount (by wire transfer of immediately available funds) to
ATI.



       (c) If a notice of disagreement shall be duly delivered pursuant to
Section 3.6(b), Buyer and Sellers shall, during the five (5) days following such
delivery, use their commercially reasonable efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the Final
Performance Adjustment Amount. If during such period, Buyer and Sellers are
unable to reach such agreement, they shall promptly thereafter cause the
Accounting Referee to review the disputed items or amounts for the purpose of
calculating the Final Performance Adjustment Amount (it being understood that in
making such calculation, the Accounting Referee shall be functioning as an
expert and not as an arbitrator). In making such calculation, the Accounting
Referee shall consider only those items or amounts as to which the parties have
disagreed. The Accounting Referee shall deliver to Buyer and Sellers, as
promptly as practicable (but in any case no later than fifteen (15) days from
the date of engagement of the Accounting Referee), a report setting forth such
calculation. Such report shall be final and binding upon Buyer and Sellers. The
cost of such review and report shall be borne by Buyer and Sellers in the
reverse proportion that the aggregate dollar amounts of disputed items which are
resolved in favor of Buyer or Sellers (as applicable) bears to the aggregate
dollar amount of all disputed items resolved by the Accounting Referee.



       (d) If the parties hereto agree, or the Accounting Referee determines,
that the Final Performance Adjustment Amount is greater (the “Additional
Amount”) than the amount set forth in ATI’s certificate delivered pursuant to
Section 3.6(a), then within two (2) Business Days of such determination pursuant
to this Section 3.6, Buyer and Sellers shall deliver a written notice to the
Adjustment Escrow Agent pursuant to the Adjustment Escrow Agreement instructing
the Adjustment Escrow Agent to pay the Additional Amount plus the accrued
interest on such amount (by wire transfer of immediately available funds) to
Buyer, and, if no further payments are or may become due pursuant to Section 3.4
hereof, the balance of the Adjustment Escrow Amount plus the accrued interest
thereon to ATI. The Adjustment Escrow Account shall be the sole source of
payment for any payment obligation of Sellers pursuant to Section 3.6.

28



--------------------------------------------------------------------------------



 



          3.7 Allocation of Purchase Price. Buyer shall, within 120 days after
the Closing Date, prepare and deliver to Sellers a schedule (the “Allocation
Schedule”) allocating the Purchase Price and the Assumed Liabilities among the
Acquired Assets in accordance with Treasury Regulation Section 1.1060-1 (or any
comparable provisions of state or local tax law) or any successor provision. ATI
may propose to Buyer specific changes in the Allocation Schedule within ten
(10) days of the receipt thereof. If no such changes are proposed in writing to
Buyer within such time, Sellers will be deemed to have agreed to the Allocation
Schedule. If such changes are proposed, Buyer and ATI will negotiate in good
faith and will use their best efforts to agree upon the Purchase Price
allocation. If Buyer and ATI cannot mutually resolve ATI’s reasonable objections
to the Allocation Schedule within ten (10) days after Buyer’s receipt of such
objections, such dispute with respect to the Allocation Schedule shall be
presented to the Accounting Referee, on the next day for a decision that shall
be rendered by the Accounting Referee within thirty calendar days thereafter and
shall be final and binding upon each of the parties. The fees, costs and
expenses incurred in connection therewith shall be shared in equal amounts by
Buyer, on the one hand, and Sellers, on the other hand. Buyer and Sellers each
shall report and file all Tax Returns (including amended Tax Returns and claims
for refund) consistent with the Allocation Schedule, and shall take no position
contrary thereto or inconsistent therewith (including in any audits or
examinations by any taxing authority or any other proceedings). Buyer and
Sellers shall cooperate in the filing of any forms (including Form 8594) with
respect to such allocation. Notwithstanding any other provisions of this
Agreement, the foregoing agreement shall survive the Closing Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS

          Sellers hereby, jointly and severally, represent and warrant to Buyer
that as of December 18, 2003 (unless another date is specified):

          4.1 Existence; Good Standing and Power. Each Seller and Operating
Subsidiary is a corporation validly existing and in good standing under the laws
of the state of its incorporation, and has all requisite power and authority to
own, lease and operate the Acquired Assets to be sold hereunder and to carry on
its business as presently conducted. Each Seller and Operating Subsidiary is
qualified or licensed to do business as a foreign corporation and is in good
standing in every jurisdiction where the nature of the business conducted by it
or the properties owned or leased by it requires qualification, except where the
failure to be so qualified, licensed or in good standing would not reasonably be
expected to have a Material Adverse Effect. Each Seller has all requisite power
and authority (a) to execute and deliver this Agreement and the other
Transaction Documents and (b) subject to entry of the Sale Order, to perform its
obligations hereunder and thereunder.

          4.2 Authority. The execution, delivery and performance of this
Agreement and the other Transaction Documents by each Seller, the performance of
Sections 6.17(a) and 6.17(b) by each Seller, and subject to entry of the Sale
Order, the performance by each Seller of its other obligations hereunder and
thereunder and the consummation by

29



--------------------------------------------------------------------------------



 



each Seller of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of each Seller.

          4.3 Execution and Binding Effect. This Agreement has been and each of
the other Transaction Documents has been or will be at Closing, duly and validly
executed and delivered by each Seller and constitutes, and, following the
entering of the Sale Order, this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby will constitute (assuming in
each case the due and valid authorization, execution and delivery thereof by the
other parties hereto and thereto), a valid and legally binding obligation of
such Seller enforceable against such Seller in accordance with its terms.

          4.4 No Violation. Except as disclosed in Schedule 4.4 of the
Disclosure Schedules, the execution, delivery and performance by each Seller of
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, do not and will not conflict with or result in,
with or without the giving of notice or lapse of time or both, any violation of
or constitute a breach or default, or give rise to the creation of a Lien upon
any of the Acquired Assets (or the assets of the Operating Subsidiaries) or to
any right of acceleration, payment, amendment, cancellation or termination,
under (a) the certificate of incorporation or bylaws of any Seller or any
Operating Subsidiary or any resolution adopted by the board of directors of such
Seller or any Operating Subsidiary and not rescinded, (b) subject to entry of
the Sale Order, any agreement or other instrument to which any Seller or
Operating Subsidiary is a party or by which such Seller or Operating Subsidiary
or any of its respective properties or assets is bound, (c) subject to entry of
the Sale Order, any Order of any Governmental Entity to which any Seller or any
Operating Subsidiary is bound or subject, or (d) subject to entry of the Sale
Order, any Law applicable to or binding on any Seller or any of its respective
properties or assets or any Operating Subsidiary, except, in the case of clauses
(b), (c) and (d) of this Section 4.4, to the extent such conflict, violation,
breach, default, creation of Lien or right would not be reasonably expected to
have a Material Adverse Effect.

          4.5 Third Party Approvals. Except for (a) any approvals required in
order to comply with the provisions of the HSR Act, (b) any FCC Consent and
State PUC Consent as required by applicable Law, (c) the Sale Order and (d) any
other third party approvals as are reflected on Schedule 4.5 of the Disclosure
Schedules hereto, including with respect to any computer software program and
databases, the execution, delivery and performance by Sellers of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby, do not require any consents, waivers, authorizations or approvals of,
or filings with, any third Persons which are both material to the Business and
which have not been obtained by Sellers.

          4.6 Financial Statements.



       (a) ATI has delivered to Buyer copies of (i) the audited consolidated
balance sheets of ATI and its Subsidiaries as of December 31, 2002 and 2001 and
the related audited consolidated statements of income and of cash flows of ATI
and its Subsidiaries for the years then ended and (ii) the unaudited
consolidated balance sheets

30



--------------------------------------------------------------------------------



 





  of ATI and its Subsidiaries as at September 30, 2003 and the related
consolidated statements of income and cash flows of ATI and its Subsidiaries for
the nine (9) month period then ended (such audited and unaudited statements,
including the related notes and schedules thereto, are referred to herein as the
“Financial Statements”). Each of the Financial Statements has been prepared in
accordance with GAAP consistently applied throughout the periods presented and
presents fairly in all material respects the consolidated financial position,
results of operations and cash flows of ATI and its Subsidiaries as at the dates
and for the periods indicated.

          For the purposes hereof, the audited consolidated balance sheet of ATI
and its Subsidiaries as at December 31, 2002 is referred to as the “Balance
Sheet” and December 31, 2002 is referred to as the “Balance Sheet Date.”



       (b) ATI has delivered or made available to Buyer copies of each of
Sellers’ and each Operating Subsidiaries’ (i) post-Petition monthly latest flash
reports and (ii) post-Petition monthly operating reports that Sellers’ and the
Operating Subsidiaries have filed with the Bankruptcy Court. To Sellers’
Knowledge, each such monthly operating report is, and each monthly operating
report to be filed with the Bankruptcy Court will be, complete, accurate and
truthful. Each flash report to be delivered to Buyer pursuant to Section 6.5(d)
hereof will be prepared in good faith consistent with past practice and based on
the Sellers’ preliminary books and records.



       (c) Seller has made all required filings with the U.S. Securities and
Exchange Commission (the “SEC”) since December 31, 2001. As of their respective
dates of filing, all such filings complied as to form in all material respects
with the requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC filings, and such SEC filings did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

          4.7 No Undisclosed Liabilities. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
Allegiance has no indebtedness, obligation or Liability of any kind (whether
accrued, absolute, contingent or otherwise, and whether due or to become due),
that would have been required to be reflected in, reserved against or otherwise
described on a balance sheet of a Seller or Operating Subsidiary or in the notes
thereto in accordance with GAAP which (i) is not shown or described on the
Balance Sheet or the other Financial Statements or the notes thereto, (ii) is
not shown or described on Schedules 4.7, 4.9, 4.17(b) and 4.20 of the Disclosure
Schedules or (iii) was not incurred in the Ordinary Course of Business since the
Balance Sheet Date.

          4.8 Title to Acquired Assets; Sufficiency. Except as set forth on
Schedule 4.8 of the Disclosure Schedules, Sellers own and have good title to
each of the Acquired Assets (and the assets of the Operating Subsidiaries to the
extent such assets are not

31



--------------------------------------------------------------------------------



 



Excluded Assets), including the capital stock of the Operating Subsidiaries, and
the Operating Subsidiaries own and have good title to their assets other than
the Excluded Assets, in each case free and clear of all Liens other than
Permitted Liens. The Acquired Assets constitute all of the assets and properties
used in or held for use in the Business (other than the Excluded Assets) and are
sufficient for Buyer to conduct the Business (other than the Excluded Assets)
from and immediately after the Closing Date without interruption and in the
Ordinary Course of Business.

          4.9 Communications Licenses. Sellers and the Operating Subsidiaries
are the authorized legal holders or otherwise have rights to the Communications
Licenses, which licenses constitute all of the material Licenses, from the FCC
or the State PUCs that are necessary or required for and/or used in the
operation of the Business as presently operated. All the Communications Licenses
were duly obtained and are valid and in full force and effect, unimpaired by any
condition, except those conditions that may be contained within the terms of
such Communications Licenses which would not have a Material Adverse Effect on
the Business as presently operated. Except as set forth on Schedule 4.9 of the
Disclosure Schedules, Sellers are in compliance in all material respects with
the Communications Act of 1934, as amended, and the rules, regulations and
policies of the FCC and all applicable State PUCs. There is not now pending or,
to Sellers’ Knowledge, threatened, any action by or before the FCC or any State
PUC in which the requested remedy is the revocation, suspension, cancellation,
rescission or modification of any of the Communications Licenses.
Schedule 2.1(d) of the Disclosure Schedules contains a complete and correct list
of Sellers’ Communications Licenses.

          4.10 Absence of Certain Developments. Except as expressly contemplated
by this Agreement or the Operational Restructuring Activities, as set forth on
Schedule 4.10 of the Disclosure Schedules or in connection with the filing of
the Cases, from the Balance Sheet Date through December 18, 2003 Sellers have
conducted the Business only in the Ordinary Course of Business.

          4.11 Tangible Personal Property. All items of tangible personal
property which are Acquired Assets and which, individually or in the aggregate,
are material to the operation of the Business are in good condition and in a
state of good maintenance and repair (ordinary wear and tear excepted) and are
suitable for the purposes used.

          4.12 Insurance. Allegiance has insurance policies in full force and
effect for such amounts as are sufficient for all requirements of Law and the
Credit and Guaranty Agreement dated as of February 15, 2000 among Allegiance and
the lenders party thereto (the “Senior Credit Agreement”).

          4.13 Accounts and Notes Receivable and Payable.



       (a) All accounts and notes receivable of Sellers and the Operating
Subsidiaries have arisen from bona fide transactions in the Ordinary Course of
Business, and in the case of accounts and notes receivable that are not Excluded
Assets, are payable on ordinary trade terms and are reflected on the books and
records of Sellers

32



--------------------------------------------------------------------------------



 





  and the Operating Subsidiaries in accordance with GAAP consistently applied,
including reserves for returns and doubtful accounts.



       (b) All accounts payable of Sellers and the Operating Subsidiaries
reflected in the Balance Sheet or arising after the date thereof are the result
of bona fide transactions in the Ordinary Course of Business and have been paid,
are not yet due and payable or are being disputed in good faith and are
reflected on the books and records of Sellers and the Operating Subsidiaries in
accordance with GAAP consistently applied.

          4.14 Related Party Transactions.



       (a) Except as set forth in Schedule 4.14(a) of the Disclosure Schedules,
none of Sellers, any Affiliate of any Seller or any of their respective
directors and officers with a title of Senior Vice President or higher (i) owns
any direct or indirect material interest of any kind in, or controls or is a
director, officer, employee or partner of, or consultant to, or lender to or
borrower from or has a material right to participate in the profits of, any
Person which is (A) a competitor, supplier, customer, landlord, tenant, of any
Seller or Operating Subsidiary, (B) engaged in a business related to the
Business, or (C) a participant in any transaction (including a loan transaction,
other than employee advances in the Ordinary Course of Business) to which any
Seller or Operating Subsidiary is a party or (ii) is a party to any Contract
with any Seller or any Operating Subsidiary.



       (b) Except as set forth in Schedule 4.14(b) of the Disclosure Schedules,
each Contract, agreement, or arrangement between any Seller or Operating
Subsidiary on the one hand, and any Affiliate of any Seller or Operating
Subsidiary or any director of any Seller or any officer of Sellers with a title
of Senior Vice President or higher on the other hand, is on commercially
reasonable terms no more favorable to the Affiliate, director, officer or
employee of such Seller or Operating Subsidiary than what any third party
negotiating on an arms-length basis would expect.

          4.15 Suppliers. Set forth on Schedule 4.15 of the Disclosure Schedules
is a complete and accurate list of (a) the ten (10) most significant equipment
suppliers and (b) the ten (10) most significant maintenance suppliers (based
upon dollars billed to Allegiance) during the quarter ended September 30, 2003,
showing the approximate total billings to Allegiance from each such supplier
during such quarter. Except as set forth on Schedule 4.15 of the Disclosure
Schedules, since September 30, 2003, there has not been any (i) termination,
cancellation or curtailment of the business relationship of any Seller or
Operating Subsidiary, as applicable, with any of the suppliers set forth on
Schedule 4.15 of the Disclosure Schedules or (ii) written notice from any of the
suppliers set forth on Schedule 4.15 of the Disclosure Schedules of an intent or
request to so terminate, cancel, curtail or change, and, to Sellers’ Knowledge,
no written threat or written indication that any such termination, cancellation,
curtailment or change is reasonably foreseeable, except, in each case, for such
termination, cancellation, curtailment or change which would not reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

33



--------------------------------------------------------------------------------



 



          4.16 Fees and Expenses. Sellers have engaged the firm of Greenhill &
Co., LLC to assist them in connection with the matters contemplated by this
Agreement and will be responsible for the fees and expenses of such firm. Other
than as described in the preceding sentence or as is payable by Sellers or their
Affiliates and not by Buyer, no broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement, based upon arrangements made by or on behalf of any Seller or
any of their respective Affiliates.

          4.17 Compliance With Laws; Licenses.



       (a) Except as set forth on Schedule 4.17(a) of the Disclosure Schedules,
since December 31, 2002 (i) Allegiance has complied in all material respects
with all Laws relating to the operation of the Business; and (ii) no Seller or
Operating Subsidiary has received any written or other notice of or been charged
with the violation of any Laws. To Sellers’ Knowledge, no Seller or Operating
Subsidiary is under investigation with respect to any material violation of any
Laws.



       (b) Schedule 4.17(b) of the Disclosure Schedules contains a list of all
material Licenses (other than Communications Licenses) which are required for
the operation of the Business as presently conducted and as presently intended
to be conducted. Except as set forth on Schedule 4.17(b) of the Disclosure
Schedules, Allegiance currently has all such material Licenses which are
required for the operation of the Business as presently conducted. No Seller or
Operating Subsidiary is in default or violation, and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation, in any material respect of any term, condition or provision of such
License to which it is a party, to which the Business is subject or by which its
properties or assets are bound other than any such violation that would not
reasonably be expected to have a Material Adverse Effect.

          4.18 Environmental Matters. To Sellers’ Knowledge, except as described
on the attached Schedule 4.18 of the Disclosure Schedules:



       (a) Each Seller and Operating Subsidiary and the operations of each
Seller and Operating Subsidiary are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance would not reasonably
be expected to have a Material Adverse Effect.



       (b) No Seller or Operating Subsidiary is the subject of any Order or has
received any written notice of any violations or Liabilities, including any
investigatory, remedial or corrective obligations, arising under Environmental
Laws and relating to the operation of the Business, except notices of such
violation or Liability which would not reasonably be expected to have a Material
Adverse Effect.

          4.19 Intellectual Property. Schedule 4.19 of the Disclosure Schedules
contains an accurate and complete list of all Intellectual Property owned by any
Seller or Operating Subsidiary, other than unregistered trademarks, tradenames
and copyrights,

34



--------------------------------------------------------------------------------



 



none of which is material to the operation of the Acquired Assets. Except as set
forth in Schedule 4.19 of the Disclosure Schedules, there is no pending, or to
Sellers’ Knowledge, threatened claims or Litigation of any nature materially
affecting or relating to the Intellectual Property. Schedule 4.19 of the
Disclosure Schedules lists all written notices or written claims currently
pending or received by any Seller or Operating Subsidiary that claim
infringement of any material domestic or foreign letters patent, patent
applications, patent licenses, software licenses and know-how licenses, trade
names, trademark registrations and applications, service marks, copyrights,
copyright registrations or applications, trade secrets, technical knowledge,
know-how or other confidential proprietary information. Except as set forth on
Schedule 4.19 of the Disclosure Schedules, there is, to Sellers’ Knowledge, no
reasonable basis upon which any claim may be asserted against any Seller or
Operating Subsidiary for material infringement or misappropriation of any of the
foregoing. None of Sellers, any Operating Subsidiary, or to Sellers’ Knowledge,
any other Person, is in material default or violation of any Contract pursuant
to which any Seller or Operating Subsidiary licenses Intellectual Property for
the Business.

          4.20 Contracts. Except as set forth on Schedule 4.20 of the Disclosure
Schedules, Schedule G of Sellers’ schedule of assets and liabilities as filed
with the Bankruptcy Court contains a list of all pre-Petition material
Contracts, including: (i) each Executory Contract containing a Non-Compete
Covenant, (ii) each Executory Contract related to the purchases or sales of
indefeasible rights of use or leases of capacity and (iii) each interconnection
agreement with an ILEC. Schedule 4.20 of the Disclosure Schedules sets forth as
of December 18, 2003, each material Executory Contract to which any Seller or
any Operating Subsidiary is a party and by or to which any Seller, Operating
Subsidiary or any of their properties is currently bound or subject or may be
bound or subject. True and complete copies of all material Executory Contracts
have been delivered or made available to Buyer. All of the Assumed Contracts are
valid, binding and enforceable in accordance with their respective terms, except
as designated on the attached Schedule 4.20 of the Disclosure Schedules and
except as such enforceability may be limited by (i) applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and (ii) applicable equitable principles (whether
considered in a proceeding at law or in equity). Except as set forth on
Schedule 4.20 of the Disclosure Schedules, no Seller is, and to Sellers’
Knowledge, no other party thereto is, in material default in the performance,
observance or fulfillment of any obligation under any Assumed Contract (other
than any Cure Amounts to be paid hereunder by Buyer or Sellers, as applicable),
and, to Sellers’ Knowledge, no event has occurred, which with or without the
giving of notice or lapse of time, or both, would constitute a material default
thereunder. Except as set forth on Exhibit A of Schedule 4.20 of the Disclosure
Schedules, Sellers have not entered into any material post-Petition Contracts
(including interconnection agreements).

           4.21 Real Property.



       (a) Schedule 4.21(a) of the Disclosure Schedules lists, all Real Property
Leases relating to the operation of the Business to which any Seller or any
Operating Subsidiary is a party.

35



--------------------------------------------------------------------------------



 





       (b) Except as set forth on Schedule 4.21(b) of the Disclosure Schedules,
the Real Property Leases constitute all interests in real property used or held
for use as of December 18, 2003 in connection with the Business by Sellers and
the Operating Subsidiaries and which are necessary for the continued operation
of the Business by Sellers and the Operating Subsidiaries as the Business was
conducted as of December 18, 2003.

          4.22 Taxes. Except as described on the attached Schedule 4.22 of the
Disclosure Schedules:



       (a) (i) all income Tax Returns and all other material Tax Returns
required to be filed by or on behalf of Sellers, the Operating Subsidiaries or
any Affiliated Group have been duly and timely filed with the appropriate
Governmental Entity in all material respects, in all jurisdictions in which such
Tax Returns are required to be filed (after giving effect to any valid
extensions of time in which to make such filings), and all such Tax Returns are
true, complete and correct in all material respects, (ii) except as prohibited
or stayed by the Bankruptcy Code, all Taxes payable by or on behalf of Sellers,
the Operating Subsidiaries or any Affiliated Group have been fully and timely
paid or adequately reserved for on Allegiance’s Financial Statements (in each
case, other than Taxes that, in the aggregate, are not material in amount), and
any Taxes not yet due have been adequately accrued in accordance with GAAP, and
(iii) no waivers of statutes of limitation have been given or requested with
respect to any Tax Return required to be filed by or on behalf of Sellers, the
Operating Subsidiaries or any Affiliated Group;          (b) except as
prohibited or stayed by the Bankruptcy Code, for all open Tax years all Taxes
required to be withheld, collected or deposited by Sellers or the Operating
Subsidiaries have been timely withheld, collected and deposited in all material
respects and, to the extent required by Law, all such Taxes have been paid when
due to the appropriate Governmental Entity and each Seller and Operating
Subsidiary is in compliance in all material respects with respect to all
withholding and information reporting requirements under all applicable Laws;



       (c) no federal, state, local or foreign Tax audits or administrative or
judicial Tax proceedings are pending or being conducted with respect to
Allegiance, and neither Allegiance nor any predecessor has received from any
federal, state, local or foreign Governmental Entity (including jurisdictions
where Sellers have not filed a Tax Return) any (A) notice indicating an intent
to open an audit or other review, or commence any other administrative or
judicial Tax proceeding that is still active, (B) request for information
related to Tax matters where the examination or investigation giving rise to
such request is still open, or (C) notice of deficiency or proposed adjustments
for any amount of Tax proposed, asserted, or assessed by any Governmental Entity
that remains unpaid. No written claim has been made by a Governmental Entity in
a jurisdiction where such Seller or Operating Subsidiary does not file Tax
Returns that such Seller or Operating Subsidiary is or may be subject to
taxation by that jurisdiction; and

36



--------------------------------------------------------------------------------



 





       (d) Buyer and the Acquired Assets will not be bound by a Tax sharing, Tax
allocation, Tax indemnity or other similar agreements or arrangements (whether
or not written) with respect to or involving Sellers or the Acquired Assets
after the Closing Date.

          4.23 Employee Benefits; Labor Matters.



       (a) Schedule 4.23(a) of the Disclosure Schedules sets forth a list of all
material “employee benefit plans,” as defined in section 3(3) of ERISA (whether
or not subject to ERISA) other than a “multiemployer plan,” as defined in
Section 3(37) of ERISA, and each material cafeteria, material bonus, incentive
or deferred compensation, severance, termination, retention, change of control,
stock option, stock appreciation, stock purchase, phantom stock or other
equity-based, loan, performance or other employee or retiree benefit or
compensation plan, program, arrangement, agreement, policy or understanding,
whether written or unwritten, under which any Employee or former Employee
(including any beneficiaries and dependents thereof) is or may become eligible
to participate or derive a benefit and that is or has been maintained,
established or contributed to or required to be contributed to by Allegiance
(“Employee Benefit Plans”). With respect to each Employee Benefit Plan, a copy
of each of the following documents (if applicable) has been provided or made
available to Buyer: (i) the most recent plan document for any Employee Benefit
Plan covered by ERISA and all amendments thereto; (ii) the most recent summary
plan description; (iii) the most recent trust document or any third party
funding vehicle (including insurance) and all amendments thereto; (iv) the two
most recent Forms 5500 required to have been filed with the IRS and all
schedules thereto, and the most recent IRS determination letter. All
contributions required to have been made by Allegiance under any Employee
Benefit Plan or any applicable Law to any trusts established thereunder or in
connection therewith have been made by the due date therefore (including any
extensions). The Employee Benefit Plans have been administered in accordance
with their terms in all material respects and are in compliance with applicable
Law in all material respects. Neither Allegiance nor any trade or business
(whether or not incorporated) which is or has ever been under common control, or
which is or has ever been treated as a single employer, with Allegiance under
Section 414(b), (c), (m) or (o) of the Code (“ERISA Affiliate”) have at any time
within the last six years, maintained, contributed to, or had any obligation to
contribute to, or has any liability (fixed or contingent) with respect to, any
“single-employer plan” as defined in Section 4001(a)(15) of ERISA or any plan
subject to Sections 4063 or 4064 of ERISA (“multiple employer plan”).



       (b) Each Employee Benefit Plan intended to be qualified under Section
401(a) of the Code, and the trust (if any) forming a part thereof, is qualified
and tax exempt under Code Section 401(a) and 501(a) and has received a favorable
determination letter from the IRS as to its qualification under the Code and to
the effect that each such trust is exempt from taxation under Section 501(a) of
the Code, which determination letter covers the GUST Amendments and to the
Knowledge of Sellers, nothing has occurred since the date of such determination
letter that could reasonably be expected to adversely affect such qualification
or tax-exempt status.

37



--------------------------------------------------------------------------------



 





       (c) Allegiance does not provide nor is it obligated to provide, any life
insurance or health benefits, including prescription drugs (whether or not
insured) to any individual after his or her termination of employment or service
with any of the Sellers or the Operating Subsidiaries, except as may be required
under COBRA and at the expense of the individual or the individual’s beneficiary
and except as provided under severance agreements. Sellers and their ERISA
Affiliates which maintain a “group health plan” within the meaning of
Section 5000(b)(1) of the Code have complied in all material respects with the
notice and continuation requirements of COBRA and the regulations thereunder and
comparable state laws.



       (d) Schedule 4.23(d) of the Disclosure Schedules lists each multiemployer
plan (as defined in Section 4001(a)(3) of ERISA) to which the Sellers or their
ERISA Affiliates are obligated to contribute (“Multiemployer Plan”), and there
is no potential liability under any other multiemployer plan to which the
Sellers or their ERISA Affiliates are, or within the preceding six (6) years
were, obligated to contribute. To Sellers’ Knowledge: (i) no condition exists
and (ii) no event has occurred with respect to any Multiemployer Plan that
presents a material risk of a complete or partial withdrawal of the Sellers or
any ERISA Affiliate under subtitle E of Title IV of ERISA and the Sellers and
their ERISA Affiliates have not, within the preceding six years, withdrawn in a
complete or partial withdrawal from any multiemployer plan or incurred any
contingent liability under Section 4204 of ERISA. To the Sellers’ Knowledge, no
Multiemployer Plan is in “reorganization” or “insolvent.”          (e) There are
no collective bargaining agreements with any labor union representing Employees.
There is no Employee labor strike, dispute, slowdown, or stoppage pending or, to
the Sellers’ Knowledge, threatened by Employees against Allegiance. To Sellers’
Knowledge: (i) no collective bargaining agreement is currently being negotiated
and (ii) no organizing effort is currently being made or has been threatened
with respect to the Employees. Allegiance is and has been in material compliance
with all Laws relating to employment practices, terms and conditions of
employment (including termination of employment), wages, hours of work and
occupational safety and health, and worker classification and at all times since
November 23, 1999, has been in material compliance with the requirements of the
Immigration Reform Control Act of 1986. Allegiance is in compliance with WARN
and any similar state or local “mass layoff” or “plant closing” Law in all
material respects. There is no unfair labor practice complaint pending or, to
Sellers’ Knowledge, threatened against Allegiance before the National Labor
Relations Board.



       (f) There is no Assumed Contract covering any person that, individually
or collectively, could give rise to the payment of any amount that would
constitute an “excess parachute payment” within the meaning the Section 280G of
the Internal Revenue Code or any similar provision of foreign, state or local
Law.

          4.24 Litigation. Except as set forth on Schedule 4.24 of the
Disclosure Schedules and for Claims that will be discharged pursuant to the
Bankruptcy Court Order:

38



--------------------------------------------------------------------------------



 





       (a) other than the Cases, there is no Litigation pending or, to Sellers’
Knowledge, threatened against, relating to or affecting Allegiance or any
Subsidiary with respect to the Business or any of the Acquired Assets which
would reasonably be expected (i) to result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or (ii)
to have a Material Adverse Effect; and



       (b) except for Orders of the Bankruptcy Court, there are no Orders
outstanding against Allegiance which would reasonably be expected to have a
Material Adverse Effect.

          4.25 Network Facilities. Schedule 4.25 of the Disclosure Schedules
contains certain information relating to Allegiance’s network. Schedule 4.25 of
the Disclosure Schedules sets forth: (i) for each segment, the number of fibers,
fiber miles owned or leased by Allegiance, route and name of third party
provider, if any and (ii) for Allegiance’s IP backbone, route and circuit type
(including DS3s, OC3s, OC12s, OC48 and lambda waves). The information provided
on Schedule 4.25 of the Disclosure Schedules is accurate and current in all
material respects.

          4.26 Bank Accounts. Schedule 2.1(n) of the Disclosure Schedules
contains a true and complete list of all of Allegiance’s bank accounts and
lock-boxes.

          4.27 Subsidiaries. Except for ATCW, the Operating Subsidiaries and
Shared Technologies, ATI has no Subsidiaries.

          4.28 Limitations on Sellers’ Representations and Warranties. Except
for the representations and warranties contained in this Agreement, Sellers make
no other express or implied representation or warranty, including,
representations or warranties as to the condition of the Acquired Assets, their
contents, the income derived or potentially to be derived from the Acquired
Assets or the Business and Sellers hereby expressly disclaim all such
representations or warranties of any kind or nature, or the expenses incurred or
potentially to be incurred in connection with the Acquired Assets or the
Business. Sellers are not, and will not be, liable or bound in any manner by
express or implied warranties, guarantees, statements, promises, representations
or information pertaining to the Acquired Assets or the Business, made or
furnished by any Representatives or other person representing or purporting to
represent Sellers, unless and to the extent the same is expressly set forth in
this Agreement.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

          Buyer hereby represents and warrants to Sellers as follows:

          5.1 Existence, Good Standing and Power. Buyer is a corporation validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to own, lease and operate the property it now
owns, leases and operates. Buyer has all requisite power and authority to
conduct its business as presently conducted, to execute and deliver this
Agreement, the Transaction Documents

39



--------------------------------------------------------------------------------



 



and to perform its obligations hereunder and thereunder. Buyer is duly
authorized, qualified and licensed to transact business as a foreign
corporation, and is in good standing, in every jurisdiction where the nature of
its business conducted by it or the properties owned or licensed by it requires
qualification, except where that failure would not have a material adverse
effect on Buyer or its business, or the consummation of the transactions
contemplated by this Agreement.

          5.2 Authority. The execution, delivery and performance of this
Agreement and the Transaction Documents to which Buyer is or will be a party and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of
Buyer.

          5.3 Execution and Binding Effect. This Agreement has been, and each of
the Transaction Documents to which Buyer is or will be a party has been or will
be at Closing, duly and validly executed and delivered by Buyer and constitutes,
and this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby will constitute (assuming, in each case, the due and valid
authorization, execution and delivery thereof by the other parties thereto), a
valid and legally binding obligation of Buyer, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the rights and
remedies of creditors generally and to general principles of equity (regardless
of whether considered in a proceeding in equity or at law).

          5.4 No Violation. Except as disclosed in the attached Schedule 5.4 of
the Disclosure Schedules, the execution, delivery and performance by Buyer of
this Agreement and the Transaction Documents and the transactions contemplated
hereby and thereby, do not and will not conflict with or result in, with or
without the giving of notice or lapse of time or both, any violation of or
constitute a breach or default, or give rise to any right of acceleration,
payment, amendment, cancellation or termination, under (a) the certificate of
incorporation or bylaws of Buyer or any resolution adopted by the board of
directors of Buyer and not rescinded, (b) any agreement or other instrument to
which Buyer is a party or by which Buyer or any of its properties or assets is
bound, (c) any Order of any Governmental Entity to which Buyer is bound or
subject or (d) any Law applicable to or binding on Buyer or any of its
properties or assets except, in the case of clauses (b)-(d), for such conflicts,
violations, breaches, defaults or creation of rights as would not, individually
or in the aggregate, have a material adverse effect on the business of Buyer or
the ability of Buyer to consummate the transactions contemplated by this
Agreement and each of the Transaction Documents.

          5.5 Third Party Approvals. Except for (a) any approvals required in
order to comply with the provisions of the HSR Act, (b) any FCC Consent and
State PUC Consent as required by applicable Law and (c) any other third party
approvals as are reflected on the attached Schedule 5.5 of the Disclosure
Schedules, the execution, delivery and performance by Buyer of this Agreement
and the Transaction Documents and the transactions contemplated hereby and
thereby do not require any consents, waivers, authorizations or approvals of, or
filings with, any third Persons which have not been obtained by Buyer.

40



--------------------------------------------------------------------------------



 



          5.6 Brokers and Finders. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the transactions
contemplated by this Agreement, based upon arrangements made by or on behalf of
Buyer or any of its Affiliates.

          5.7 Financing. As of the date hereof and as of the Closing Date, Buyer
has and will have sufficient unrestricted funds on hand or committed lines of
credit to consummate the transactions contemplated by this Agreement (including
the payment of all fees and expenses incurred in connection with the
transactions contemplated hereunder).

          5.8 SEC Filings. Buyer has made all required filings with the SEC
since December 31, 2001. The Form 10-K filed with the SEC for Buyer’s year ended
December 31, 2002 and the Form 10-Q filed with the SEC for Buyer’s quarter ended
September 30, 2003 (the “Form 10-Q”), as of the dates of their respective
filings, each complied as to form in all material respects with the requirements
of the Exchange Act, and the rules and regulations of the SEC promulgated
thereunder applicable to such SEC filing and such SEC filing did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

          5.9 Capitalization. The Form 10-Q sets forth the authorized shares of
capital stock of the Buyer as of the date hereof and the number of shares of its
common stock that were issued and outstanding as of October 28, 2003. The XO
Common Stock of Buyer to be delivered at Closing will be validly and legally
issued, free and clear of any and all Liens, and will be fully paid and
non-assessable.

          5.10 Limitations on Sellers’ Representations and Warranties. Buyer
acknowledges and agrees that it shall acquire the Acquired Assets “AS IS,”
“WHERE IS” and “WITH ALL FAULTS” on the Closing Date and after giving effect to
the Closing, subject to the terms and conditions of this Agreement.

ARTICLE VI
COVENANTS OF THE PARTIES

          6.1 Conduct of Business. Except for the Operational Restructuring
Activities, as expressly contemplated by this Agreement (including the
prosecution of the Cases) or as otherwise consented to by Buyer in writing,
during the period from the date of this Agreement and continuing until the Early
Funding Date, each Seller shall and shall cause each Operating Subsidiary to:



       (a) (i) conduct its business in the Ordinary Course of Business and (ii)
keep the Acquired Assets intact in accordance with the Ordinary Course of
Business and not transfer any of such assets to Shared Technologies;

41



--------------------------------------------------------------------------------



 





       (b) not knowingly take or fail to take any action if the intent of such
action or failure to act is or would be to cause any representation or warranty
of Sellers made in Article IV to be untrue or incorrect if such representation
or warranty were made immediately following the taking or failure to take such
action;



       (c) not waive, release, grant, transfer or permit to lapse any rights of
value, to which any Seller or any Operating Subsidiary has any right on the date
of this Agreement other than immaterial waivers in the Ordinary Course of
Business;          (d) comply in all material respects with all provisions of
any Assumed Contract to which such Seller or Operating Subsidiary is a party;



       (e) comply in all material respects with all applicable Laws that relate
to or affect the operation of the Business;



       (f) not enter into any new or amended contract, agreement, side letter or
memorandum of understanding with any unions representing Employees;



       (g) notify Buyer in writing of any incidents or accidents occurring on or
after the date of this Agreement involving any property owned or operated by any
Seller or Operating Subsidiary that resulted or could reasonably be expected to
result in damages or losses in excess of One Million Dollars ($1,000,000);



       (h) notify Buyer in writing of the commencement of any material
Litigation against any Seller or any Operating Subsidiary;



       (i) not enter into any business or arrangement or otherwise take any
action that would reasonably be expected to have a material adverse impact on
the ability of the Sellers and the Buyer to obtain any material consents of
Governmental Entities necessary in connection with this Agreement;



       (j) not enter into any Contract containing covenants purporting to limit
the freedom of any Seller or any of their respective Affiliates to compete or
participate in any line of business or activities in any geographic area
(“Non-Compete Covenants”);



       (k) not enter into any material Contract or renew, fail to renew, extend,
terminate, reject, amend, modify or waive any material provision of any Contract
designated with an asterisk on Schedule 4.20 to the Disclosure Schedules, except
(i) that if within five (5) Business Days after notice provided by Sellers to
Buyer of its intent to take any such actions, Buyer does not object in writing
to Sellers, then Buyer shall be deemed to have provided consent to such action
and (ii) for those actions for which a motion has been filed with the Bankruptcy
Court on or prior to the date hereof; and



       (l) not enter into any agreement or understanding in excess of twelve
months with any other party containing any exclusivity or similarly restrictive
provision.

42



--------------------------------------------------------------------------------



 



          Notwithstanding anything herein to the contrary, Sellers shall have
the right to consummate a sale of (i) the shared web hosting business segment of
the Business (the “Shared Hosting Business”), (ii) the Owned Real Property,
and/or (iii) the assets or capital stock of Shared Technologies, and retain any
proceeds from any such transactions as an Excluded Asset.

          Notwithstanding anything herein to the contrary, Allegiance shall have
the right, subject to Bankruptcy Court approval, but only after the Sale Order
Approval Date, to pay up to $100 million of the amount outstanding under its
Senior Credit Agreement.

       6.2   Transition; Operating Agreement.



       (a) As promptly as practicable after the execution and delivery of this
Agreement and in any event within the earlier of (A) forty-five (45) days
thereafter and (B) the Closing Date, Sellers and Buyer shall use their best
efforts to (i) identify the Non-Transferred Assets and (ii) design and implement
a plan (the “Transition Plan”) to effectuate the separation of the
Non-Transferred Assets to be retained by Sellers, in order to facilitate the
transfer of the Non-Transferred Assets to Buyer as promptly as possible upon
subsequent receipt of any necessary consents. Such plan shall include the
ability of Sellers to (1) retain the stock of any Operating Subsidiary
containing a Non-Transferred Asset or (2) distribute any Non-Transferred Asset
to ATI, ATCW, any of their Affiliates or a trust established for the purpose of
acquiring each non-Transferred Asset. Subject to applicable law, Buyer shall
have ultimate discretion regarding the terms of such Transition Plan; provided,
that Buyer shall not require the transfer of any Non-Transferred Assets in
violation of any contractual obligations of Sellers or that would otherwise
adversely impact Sellers’, Operating Subsidiaries’ or Shared Technologies’
Chapter 11 estate. The Transition Plan shall be subject to amendment from time
to time as reasonably appropriate to achieve the foregoing objective and permit
the Closing to occur on the Closing Date. Sellers and Buyer shall exercise their
best efforts to implement the Transition Plan, as it may be amended from time to
time, to provide for separation of the Non-Transferred Assets prior to the
Closing and the transfer of Non-Transferred Assets as promptly as possible.



       (b) Sellers and Buyer shall enter into an Operating Agreement
substantially in the form of Exhibit H hereto effective as of the Early Funding
Date. Pursuant to and as set forth in the Operating Agreement, Buyer shall agree
to provide management and related services to Sellers, on behalf of Sellers and
subject to the ultimate direction of Sellers and consistent with all applicable
law and regulation. Pursuant to Sections 1.1 and 2.5, (i) at such time as any
necessary FCC Consent and/or State PUC Consent shall have been issued and
(ii) the parties shall have received any necessary ILEC consents, or the notice
period shall have expired, for the assignment of any Required Interconnection
Agreements, the corresponding Non-Transferred Assets shall be transferred to
Buyer and Buyer shall assume all related Assumed Liabilities.

        6.3  Reorganization Process.

43



--------------------------------------------------------------------------------



 





       (a) Unless Sellers shall have delivered an Early Closing Election,
Sellers shall, as soon as reasonably practicable after the date hereof, prepare
and file with the Bankruptcy Court: (i) a Disclosure Statement with respect to
the Bankruptcy Plan meeting the requirements of section 1125(b) of the
Bankruptcy Code (the “Disclosure Statement”); (ii) a motion to approve the
Disclosure Statement; and (iii) the Bankruptcy Plan (items (i) through
(iii) collectively, the “Approval Motions”). Unless Sellers shall have delivered
an Early Closing Election, the Bankruptcy Plan, any and all exhibits and
attachments to the Bankruptcy Plan, the Disclosure Statement, and the other
Approval Motions and the orders approving the same (including the Confirmation
Order) to the extent any of the foregoing adversely impacts the Sale Assets
shall be reasonably acceptable in form and substance to the Buyer. Sellers and
the Operating Subsidiaries shall have the sole discretion to negotiate, propose
and implement the terms of the Bankruptcy Plan as they relate to the treatment
of creditors and the distributions on account of such creditors’ claims in any
manner not inconsistent with the Transaction Documents. Until the Closing, the
Sellers shall consult with the Buyer and obtain Buyer’s consent, which shall not
be unreasonably withheld, prior to taking any material action with respect to
the Cases. Unless Sellers shall have delivered an Early Closing Election, the
Buyer shall provide the Sellers with all information concerning the Buyer
required to be included in the Disclosure Statement. This Section 6.3(a) shall
not be applicable if Sellers shall have delivered an Early Closing Election.



       (b) The Confirmation Order shall provide, among other things, that (i)
the Bankruptcy Plan has been proposed in good faith and not by any means
forbidden by Law, (ii) Buyer and its Affiliates, and their respective members,
shareholders, partners and Representatives are released from any claims of any
party related to Sellers, the Business or the Cases, whether arising prior to or
during the Cases, except for the Assumed Liabilities, (iii) Buyer and its
Affiliates, and their respective members, shareholders, partners and
Representatives have acted in “good faith” within the meaning of section 1125(e)
of the Bankruptcy Code in compliance with the applicable provisions of the
Bankruptcy Code and Bankruptcy Rules in connection with all their respective
activities relating to the solicitation of acceptances to the Bankruptcy Plan
and their participation in the activities described in section 1125 of the
Bankruptcy Code and are entitled to the protections afforded by section 1125(e)
of the Bankruptcy Code and the exculpation and any other release provisions set
forth in the Bankruptcy Plan and (iv) all Persons are enjoined from commencing
any action in violation of such release and exculpation provisions. This
Section 6.3(b) shall not be applicable if Sellers shall have delivered an Early
Closing Election.



       (c) The Sellers shall take such actions and cause any filings and actions
to be taken by one or more of the Sellers as applicable in compliance with the
dates set forth in the timetable attached hereto as Exhibit J; provided,
however, that in the event Sellers shall have delivered an Early Closing
Election, any such filings and actions relating to the Bankruptcy Plan or
Disclosure Statement shall no longer be required or subject to the timetable
attached hereto as Exhibit J.



       (d) Prior to the Closing, neither any Seller nor any Operating Subsidiary
shall, without the prior written consent of Buyer:

44



--------------------------------------------------------------------------------



 



               (i) seek or consent to the conversion of the Cases to cases under
chapter 7 of the Bankruptcy Code or the appointment of a trustee or examiner
with managerial powers under section 1104 of the Bankruptcy Code;

               (ii) consent to any relief from the automatic stay under section
362 of the Bankruptcy Code with respect to any Acquired Assets having an
aggregate market value of more than $150,000;

               (iii) file any plan of reorganization other than the Bankruptcy
Plan, file any material amendment to the Bankruptcy Plan, consent to the
reduction of the exclusivity period under section 1121 of the Bankruptcy Code
for the filing of a plan of reorganization (the “Exclusivity Period”) or fail
timely to file motions seeking to obtain orders of the Bankruptcy Court
extending the Exclusivity Period; provided, however, that in the event Sellers
shall have delivered an Early Closing Election, this Section 6.3(d) (iii) shall
be inapplicable;

               (iv) sell or abandon, or file any motion to sell or abandon, any
Acquired Assets, other than sales in the Ordinary Course of Business or except
as contemplated by the Operational Restructuring Activities;

               (v) commence or continue to prosecute Avoidance Actions against
any Seller or Operating Subsidiary or related to the Business, or against any
employee of, creditor of or other party to a contract with any Seller or
Operating Subsidiary;

               (vi) commence or continue any Claims that Sellers or any of their
respective Affiliates may have against any active Employee of, creditor of or
other party to an existing Contract with any Seller or Operating Subsidiary
(other than Contracts that are Excluded Assets); or

               (vii) authorize, or commit or agree to take, any of the foregoing
actions.



       (e) At the Closing, Sellers shall reject in the Cases all Executory
Contracts that do not constitute Assumed Contracts other than any such Executory
Contracts (A) relating to the Excluded Assets or (B) assigned to any other
Person. At Buyer’s written request, Sellers shall delay the effective date of
the rejection of any Executory Contract designated by Buyer; provided that, for
any such delay in the effective date, Buyer shall be responsible for all
expenses directly or indirectly arising due to such delay in effective date on
or after the Closing Date. Provided, further, that if Buyer requests a delay in
rejection of an Executory Contract that results in rejection beyond the Closing
Date, then Sellers shall retain such Executory Contract and it shall be treated
as a Non-Transferred Asset and subject to (i) Sections 2.5 and 6.2 hereof, and
(ii) the Operating Agreement.



       (f) At Buyer’s reasonable direction and sole expense, Sellers (i) shall
file all requisite pleadings with the Bankruptcy Court, or any other applicable
forum, to recharacterize any capital lease as a secured financing, (ii) agree,
after the Sale Order

45



--------------------------------------------------------------------------------



 





  Approval Date, to assume or reject any capital lease, in whole or in part, to
the extent portions of such lease are severable, and (iii) agree to allow Buyer
to participate in any negotiations with counterparties with respect to
restructuring or recharacterizing the capital leases. The Sale Order shall
provide that the Buyer has standing to participate in any disputes regarding
such capital leases.

       6.4   Insurance . Effective upon the Closing, to the extent Allegiance’s
insurance policies are designated by Buyer as Non-Transferred Assets, Allegiance
shall take all actions necessary to cause Buyer to be designated as an
additional loss-payee on such policies and shall maintain such insurance
policies on the same terms as currently in effect at Buyer’s sole expense.

       6.5   Access; Transition Committee; Information Rights.



       (a) Subject to any relevant Antitrust Laws, from the date hereof until
the Closing Date, Sellers shall allow Buyer’s employees and other
Representatives during regular business hours (and in a manner so as not to
interfere with the normal business operations of Sellers) to make such
investigation of the Sellers’ employees, the Business and Sellers’ books and
records related thereto, as Buyer reasonably deems necessary or advisable, and
Sellers shall instruct Sellers’ employees to cooperate in any such
investigation. Buyer shall be permitted to make extracts from or to make copies
of such books and records.1



       (b) From and after the Closing Date, Buyer hereby acknowledges that it
shall grant to Sellers upon Sellers’ request full and complete access, as
promptly as practicable but in no event no later than two (2) days after
receiving a request, to any records related to Sellers’ operation of the
Business prior to the Closing Date, upon Sellers’ request, and Sellers shall be
permitted to copy, and retain a copy of, any such records. Buyer shall keep such
records in a manner consistent with Buyer’s past practice and such records shall
not be destroyed until the later of seven (7) years from the Closing Date or the
conclusion of all bankruptcy proceedings related to the Business. Sellers hereby
agree that from and after the Closing Date they will grant to Buyer upon Buyer’s
reasonable request access during normal business hours (and instruct its
employees to reasonably cooperate with Buyer), in a reasonably prompt manner but
in any event no later than five (5) days after receiving a request, to any tax
records relating to the Acquired Assets or to Allegiance’s operation of the
Business prior to the Closing Date (including any Tax Liabilities for which
Buyer may be held liable). Buyer shall be permitted to copy, and retain a copy
of, any such records (including any Tax Returns). To the extent that any Seller
retains any books and records related to the Business, such Seller shall keep
such records in a manner consistent with Sellers’ past practice and such records
shall not be destroyed before such Seller offers such records to Buyer.



--------------------------------------------------------------------------------

1 Note: During the period from the Early Funding Date through the Closing Date
the Operating Agreement shall contain broad access rights.

46



--------------------------------------------------------------------------------



 





       (c) Subject to any relevant Antitrust Laws, immediately upon the
Bankruptcy Court approval of the Sale Order and subject to compliance with any
regulatory restrictions, Allegiance and Buyer shall establish a joint transition
committee (the “Committee”) to plan the steps necessary to efficiently implement
the purchase of the Business by Buyer and to agree upon changes to the Business
which will increase operating efficiencies. The Committee will be chaired by a
Buyer Representative, shall have one (1) individual from Communications
Technology Advisors LLC (“CTA”) (who shall be entitled to attend all meetings
and receive all documents prepared for the Committee) shall have appropriate
Representatives of both Allegiance and Buyer, and shall meet in person or
telephonically as frequently as shall be reasonably determined by Buyer. The
Committee shall establish working groups to discuss the following specific
aspects of the transactions contemplated hereby: (i) human resources, (ii)
network, (iii) operations, (iv) sales and marketing, (v) finance and (vi)
information technology and shall agree as promptly as possible as to actions
that will be taken to more efficiently operate the Business prior to Closing;
provided that no such actions implemented prior to Closing shall have, or be
reasonably expected to have, a detrimental impact on the ability of Allegiance
to conduct the auction in a manner customary in similar proceedings, and further
provided that all such actions shall be conducted in full compliance with the
relevant Antitrust Laws. All reasonable costs associated with the establishment
and the operation of the Committee shall be borne by Buyer. Prior to any
meetings of the Committee, Allegiance and Buyer shall implement appropriate
procedures for the protection of the confidential information of both Allegiance
and Buyer in the event the transaction is not concluded for any reason.



       (d) As soon as practicable, but in no event less than fifteen (15) days
after the end of each month, ATI shall provide Buyer with a copy of its monthly
flash report, together with a performance report of the Total Retail Net Ending
Lines (as of the end of the month covered by the flash report) and Total Gross
End User Revenue (as of the end of the month covered by the flash report),
including a certification as to the number of Scheduled Future Installs and
Scheduled Future Disconnects as of the end of the month covered by the flash
report.

        6.6  Public Announcements. Neither Seller nor any Operating Subsidiary
shall issue a press release or otherwise make any public statements with respect
to the transactions contemplated hereby, except as may be required by Law, by
obligations pursuant to any listing agreement with any national securities
exchange or over-the-counter market or with respect to filings to be made with
the Bankruptcy Court in connection with this Agreement (in which case such
Seller shall notify Buyer as promptly as practicable and prior to making such
public statement), without the prior consent of Buyer, which consent shall not
be unreasonably withheld or delayed. To the extent reasonably practicable, Buyer
shall consult with ATI before Buyer issues any press release or otherwise makes
any public statements with respect to the transactions contemplated hereby and
consider any comments ATI may have with respect thereto.

        6.7  Notification of Certain Matters. Allegiance shall give prompt
notice to Buyer, and Buyer shall give prompt notice to Allegiance, of (i) any
notice or other communication from any Person alleging that the consent of such
Person is or may be

47



--------------------------------------------------------------------------------



 



required in connection with the transactions contemplated by this Agreement and
(ii) any written objection, litigation or administrative proceeding that
challenges the transactions contemplated hereby or the entry of the Bidding
Procedures Order or the Sale Order.

        6.8  Employees.



       (a) Sellers shall deliver to Buyer not later than fifteen (15) Business
Days after the date of this Agreement: a complete and accurate schedule (the
“Employee Schedule”) setting forth, as of a recent date prior to the delivery of
the Employee Schedule, (x) the name and position of each Employee, (y) the
annual base salary or hourly rate, as applicable, for each Employee and (z) the
date each Employee commenced employment with Allegiance. Sellers and Buyer shall
cooperate in identifying those employees for which Buyer shall offer full-time
employment effective as of the Closing Date.



       (b) Buyer anticipates extending offers of employment to substantially all
of Allegiance’s Employees who provide services related to or associated with the
Acquired Assets. Buyer shall make offers of employment in accordance with its
normal hiring practices. Those Employees who accept Buyer’s offer of employment
effective as of the Closing Date are referred to as the “Transferred Employees.”
Following the Closing, Buyer shall provide any Employee who does not receive an
offer of employment from the Buyer and any Employee who receives an offer of
employment which does not provide for the terms of employment described in
Section 6.8 (d) with severance benefits in accordance with Allegiance’s
severance policies and past practice, provided, however, any Transferred
Employee shall not be eligible to receive severance benefits pursuant to this
Agreement.



       (c) Pursuant to the “Alternative Procedure” provided in section 5 of
Revenue Procedure 96-60, 1996-2 C.B. 399, (i) Buyer and Sellers shall report on
a predecessor/successor basis as set forth therein, (ii) Sellers will be
relieved from filing a Form W-2 with respect to the Transferred Employees and
(iii) Buyer will undertake to file (or cause to be filed) a Form W-2 for each
such Transferred Employee for the year that includes the Closing Date (including
the portion of such year that such Employee was employed by Allegiance). Sellers
will provide Buyer on a timely basis with all payroll and employment-related
information with respect to each such Employee.          (d)

               (i) Buyer shall grant each Transferred Employee service credit
with Sellers (based on the employment commencement date set forth in the
Employee Schedule), for purposes of eligibility and participation in the benefit
plans, programs and arrangements (including the vacation and the severance
policies), of Buyer, excluding service credit for benefit accruals under the
defined benefit pension plan and eligibility for the retiree medical plan.

               (ii) Unless otherwise required by any collective bargaining
agreement to which any of Buyer’s employees are subject to as of the Closing
Date, with

48



--------------------------------------------------------------------------------



 



respect to Transferred Employees who will be subject to such collective
bargaining agreement after the Closing, effective on the Closing Date, Buyer
shall provide the Transferred Employees with (i) a salary or regular wage rate
and bonus opportunity (if applicable) which is substantially the same in the
aggregate as the salary or wage rate received or bonus opportunity available to
such Transferred Employee immediately prior to the Closing, (ii) a job location
no more than 75 miles from such Transferred Employee’s current job location and
(iii) health, welfare and other employee benefits on the same basis as similarly
situated employees of Buyer (or an Affiliate of Buyer), as determined by Buyer
and in accordance with the terms of the plans governing such benefits.

               (iii) As of the Closing Date, Buyer (or an Affiliate of Buyer)
shall credit the Transferred Employees for all deductibles and out-of pocket
expenses incurred by the Transferred Employees with respect to such benefits
during the calendar year in which the Closing Date occurs and shall further
waive (to the extent waived under Sellers’ employee benefit plans) all
pre-existing conditions, exclusions and waiting periods under Buyer’s employee
benefit plans for Transferred Employees.

               (iv) Except as otherwise provided in this Agreement, Buyer shall
not assume any Employee Benefit Plan or any liability or obligation thereunder,
and, except as expressly provided in this Section 6.8, the terms of a
Transferred Employee’s employment with Buyer (or an Affiliate) after the Closing
shall be upon such terms and conditions as Buyer, in its sole discretion, shall
determine.



       (e) Sellers and any Operating Subsidiary shall cause the accounts of all
Transferred Employees under any tax-qualified defined contribution plan
maintained by Sellers or any Operating Subsidiary to become fully vested as of
the Closing, and shall permit distribution of such accounts in accordance with
the terms of any such plan. Notwithstanding the foregoing, Sellers or any
Operating Subsidiary shall amend such defined contribution plan to permit the
rollover of promissory notes evidencing outstanding participant loans of
Transferred Employees, without default of such loan, to a tax-qualified defined
contribution plan established by Buyer, and Buyer shall cause, as of a specified
date within 90 days of Closing as determined by Buyer, such plan to accept such
rollovers, provided that Allegiance has provided the Buyer evidence satisfactory
to the Buyer of the qualified status of the Allegiance’s Internal Revenue Code
Section 401(k) arrangement under Internal Revenue Code Section 401(a). Buyer
shall take all action necessary and appropriate to ensure that, as of the
Closing, Buyer maintains a tax-qualified defined contribution plan.



       (f) Allegiance shall cause, and Buyer agrees to assume, the health care
and dependent care flexible spending accounts (and any corresponding assets and
liabilities thereto) maintained with respect to Transferred Employees under any
cafeteria plan maintained by Allegiance to be transferred to Buyer’s flexible
benefits plan in accordance with IRS Revenue Ruling 2002-32.



       (g) Allegiance shall not, at any time between the date hereof and the
Early Funding Date, or at any time prior to 60 days after the Early Funding
Date,

49



--------------------------------------------------------------------------------



 





  effectuate a “plant closing” or “mass layoff,” as those terms are defined in
the WARN Act, affecting in whole or in part any site of employment, facility,
operating unit or Employee, without complying with the notice requirements and
other provisions of the WARN Act except to the extent arising from Buyer’s
actions, in which case Buyer shall be responsible for any Liabilities related
thereto. In order to protect all parties, to the extent required by the WARN
Act, Sellers agree to give notice in compliance with the WARN Act in a form
satisfactory to Buyer, to all Employees required under the WARN Act to receive
such notice not less than sixty (60) days and no more than ninety (90) days
prior to the anticipated Closing Date, and shall repeat such notice, if
necessary, due to any delay of Closing; provided, however, to the extent any
Seller is unable to provide notice in compliance with the WARN Act due to any
act, omission or direction of Buyer, Buyer shall be responsible for any
Liabilities related thereto.



       (h) Except where prohibited by law, Sellers shall provide promptly to
Buyer, at Buyer’s request, any information or copies of personnel records
(including addresses, dates of birth, dates of hire and dependent information)
relating to the Transferred Employees or relating to the service of Transferred
Employees with Sellers prior to the Closing. Sellers and Buyer shall each
cooperate with the other and shall provide to the other such documentation,
information and assistance as is reasonably necessary to effect the provisions
of this Section 6.8(h).



       (i) As part of the Transition Plan, certain Employees of Sellers will be
retained by Sellers as of the Closing. Those Employees may or may not be
Transferred Employees as referenced in this Section 6.8. The parties will
cooperate in developing the Transition Plan such that, to the extent permitted
by law, such Employees are subject to the same terms and conditions as they
would have been if they had not been retained by Sellers at Closing, and instead
had become Transferred Employees or been terminated, as the case may be, at
Closing. For purposes of Sections 6.8(a), (b), (c), (d), (e), (f) and (h) in the
case of an Employee who remains with the Sellers subsequent to the Closing Date
for the purposes of continuing to conduct the Business with respect to the
Non-Transferred Assets and who receives and accepts an offer of employment from
the Buyer post-Closing, references to the “Closing Date” shall be replaced with
the date of hire by the Buyer, or as otherwise specified in the Operating
Agreement.

        6.9  Further Agreements. Sellers authorize and empower Buyer after the
Closing Date to receive and to open all mail received by Buyer relating to the
Acquired Assets, the Business or the Assumed Liabilities and to deal with the
contents of such communications in any proper manner. Sellers shall (a) promptly
deliver to Buyer, any mail or other communication received by them after the
Closing Date, (b) promptly wire transfer in immediately available funds to
Buyer, any cash, electronic credit or deposit received by Sellers and
(c) promptly forward to Buyer, any checks or other instruments of payment that
it received, in each case relating to the Acquired Assets, the Business or the
Assumed Liabilities. Buyer shall (a) promptly deliver to Sellers, any mail or
other communication received by it after the Closing Date, (b) promptly wire
transfer in immediately available funds to ATI, any cash, electronic credit or
deposit received by Buyer and (c) promptly forward to ATI, any checks or other
instruments of payment that

50



--------------------------------------------------------------------------------



 



it receives, in each case relating to the Excluded Assets or any Excluded
Liabilities. From and after the Closing Date, Sellers shall refer all inquiries
with respect to the Business, the Acquired Assets and the Assumed Liabilities to
Buyer, and Buyer shall refer all inquiries with respect to the Excluded Assets
and the Excluded Liabilities to Sellers.

        6.10  Payment of Transfer Taxes and Tax Filings.



       (a) Fifty percent (50%) of all Transfer Taxes arising out of the transfer
of the Acquired Assets and any Transfer Taxes required to effect any recording
or filing with respect thereto shall be paid by each of Buyer on the one hand
and Sellers on the other hand. The parties shall use commercially reasonable
efforts to have included in the Sale Order and Confirmation Order a provision
that provides that the transfer of the Acquired Assets shall be free and clear
of any stamp or similar taxes under section 1146(c) of the Bankruptcy Code. At
least twenty (20) Business Days prior to Closing, Sellers shall submit to Buyer
a list of all Transfer Taxes (by tax name, tax jurisdiction and general
description of the Acquired Assets subject to such tax) that it anticipates
collecting from Buyer at Closing. Buyer may submit to Sellers evidence that it
believes such Transfer Tax should not be applicable. Sellers shall review such
evidence in a timely and good faith manner and respond to Buyer prior to
Closing. Sellers and Buyer shall cooperate to timely prepare and file any
returns or other filings relating to such Transfer Taxes, including any claim
for exemption or exclusion from the application or imposition of any Transfer
Taxes.



       (b) Each party shall furnish or cause to be furnished to the others, upon
request, as promptly as practicable, such information and assistance relating to
the Acquired Assets and the Business as is reasonably necessary for filing of
all Tax Returns, including any claim for exemption or exclusion from the
application or imposition of any Taxes or making of any election related to
Taxes, the preparation for any audit by any taxing authority and the prosecution
or defense of any claim, suit or proceeding relating to any Tax Return.



       (c) Sellers acknowledge and agree that Buyer shall have an administrative
expense claim with respect to Sellers’ share of any Transfer Taxes arising out
of the transfer of the Acquired Assets under this Section 6.10 that have not
been paid when due.

        6.11  Filing of Tax Returns.

          Sellers shall prepare and file, or cause to be prepared and filed, all
Tax Returns for or on behalf of Sellers and any Affiliated Group that are
required to be filed for periods that include or end on or prior to the Closing
Date. Subject to Section 2.3(c), Sellers shall pay, or shall cause to be paid,
all Taxes due and payable by Sellers with respect to periods that include or end
on or prior to the Closing Date when due.

51



--------------------------------------------------------------------------------



 



        6.12  Proration of Taxes and Certain Charges. Except as provided in
Section 6.10, all real property Taxes, personal property Taxes or similar ad
valorem obligations levied with respect to the Acquired Assets for any taxable
period that includes the day before the Early Funding Date and ends after the
Early Funding Date, whether imposed or assessed before or after the Early
Funding Date, shall be prorated between Sellers and Buyer as of 12:01 A.M. on
the Early Funding Date. If any Taxes subject to proration are paid by Buyer, on
the one hand, or Sellers, on the other hand, the proportionate amount of such
Taxes paid (or in the event a refund of any portion of such Taxes previously
paid is received, such refund) shall be paid promptly by (or to) the other after
the payment of such Taxes (or promptly following the receipt of any such
refund). Notwithstanding the foregoing proration, any interest, penalties or
additions to Tax relating to a Tax that is subject to proration shall be borne
by the party whose actions or omissions gave rise to such item, and shall be
reimbursed (and any refund remitted) consistent with the preceding sentence.

        6.13  Best Efforts.



       (a) Subject to the terms and conditions of this Agreement, each of the
parties hereto shall use its respective best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties hereto in doing, all things necessary, proper or
advisable under applicable Laws and regulations to ensure that the conditions
set forth in this Agreement are satisfied and to consummate and make effective,
in the most expeditious manner practicable, the transactions contemplated by
this Agreement, including prosecuting confirmation of the Bankruptcy Plan
notwithstanding the objection of any party in interest. Subject to the terms and
conditions of this Agreement, the parties shall not take any action or refrain
from taking any action, the effect of which would be to delay or impede the
ability of Allegiance and Buyer to consummate the transactions contemplated by
this Agreement, unless in such party’s reasonable judgment, taking such action
or refraining from action is consistent with achieving the ultimate objective of
consummating the transactions contemplated hereby.



       (b) Without limiting the generality of the foregoing, the parties hereto
shall furnish to each other such necessary information and reasonable
assistance, as each may request in connection with preparation and filing of
applications and motion papers, including the Sale Motion needed to obtain
Bankruptcy Court approval of the transactions contemplated by this Agreement.

        6.14  HSR Act and General Governmental Consents.



       (a) Subject to the terms and conditions of this Agreement, each of the
parties hereto shall use its respective best efforts to (1) obtain from any
Governmental Entity, any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made by Sellers or Buyer or
any of their respective Subsidiaries, or to avoid any action or proceeding by
any Governmental Entity (including those in connection with the HSR Act), in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions

52



--------------------------------------------------------------------------------



 





  contemplated herein, (2) subject to any restrictions under Antitrust Laws (as
defined herein), to the extent practicable, (A) promptly notify each other of
any communication to that party from any Governmental Entity with respect to
this Agreement and the transactions contemplated hereby, (B) permit a
Representative of the other party reasonably acceptable to the first party to
attend and participate in meetings (telephonic or otherwise) with any
Governmental Entity and (C) permit the other party to review in advance, as
reasonable, any proposed written communication to any Governmental Entity, and
(3) make all necessary filings (including, to the extent applicable, appropriate
filing of a notification and report form pursuant to the HSR Act on or prior to
the date that is five (5) Business Days after the date of execution of this
Agreement), and thereafter make any other required submissions, with respect to
this Agreement and the transactions contemplated hereby under any applicable
Law. Sellers and Buyer shall cooperate with each other in connection with the
making of all such filings, including (i) providing all information required or
appropriate for any application or other filing and (ii) as reasonably
practicable, providing copies of all such documents to the other party and its
advisors prior to filing and, if requested, accepting all reasonable additions,
deletions or changes suggested in connection therewith.



       (b) In furtherance and not in limitation of the foregoing, the parties
shall use their best efforts to resolve such objections, if any, as may be
asserted with respect to the transactions contemplated by this Agreement under
any antitrust, competition or trade regulatory Laws of any Governmental Entity
(“Antitrust Laws”). The parties agree to take any action (including agreeing to
hold separate or to divest any of the Acquired Assets (a “Designated Change”)
that may be required by or would otherwise resolve any objections made by
(1) the applicable Governmental Entity (including the Antitrust Division of the
United States Department of Justice or the Federal Trade Commission) in order to
resolve any objections as such Governmental Entity or authority may have to such
transactions under such Antitrust Law, or (2) by any domestic or foreign court
or similar tribunal, in any suit brought by a private party or Governmental
Entity challenging the transactions contemplated by this Agreement as violative
of any Antitrust Law, in order to (i) avoid material delay in the closing of
such transactions or (ii) avoid the entry of, or to effect the dissolution of,
any injunction, temporary restraining order or other order that has the effect
of preventing the consummation of any of such transactions. The entry by a
court, in any suit brought by a private party or Governmental Entity challenging
the transactions contemplated by this Agreement as violative of any Antitrust
Law, of an order or decree permitting the transactions contemplated by this
Agreement, but requiring a Designated Change, or that would otherwise limit the
Buyer’s freedom of action with respect to, or its ability to retain, the
Acquired Assets, shall not be deemed a failure to satisfy the conditions
specified in Section 7.1(a) or Section 7.1(c) hereof. Notwithstanding any other
provision of this Agreement, nothing herein shall require Buyer or any of its
Affiliates to hold separate or to divest any of the businesses, product lines or
assets of Buyer or its Affiliates.



       (c) Buyer shall bear sole responsibility for all filing fees under the
HSR Act.

53



--------------------------------------------------------------------------------



 



        6.15  Bulk Sales. Each of the parties hereto waives compliance with any
applicable provisions of the Uniform Commercial Code Article 6 (bulk sales or
bulk transfers) or analogous provisions of Law, as adopted in the states in
which the Business is conducted, as such provisions may apply to the
transactions contemplated by this Agreement.

        6.16  Sale Order. Buyer and Sellers shall cooperate to obtain entry of
the Sale Order. With respect to the Assumed Contracts, Buyer shall cooperate
with Sellers to provide adequate assurance of future performance as required by
section 365 of the Bankruptcy Code.

        6.17  Competing Transaction.



       (a) Following the Sale Order Approval Date and until such time as this
Agreement has been terminated (other than a termination by Sellers in violation
of this Agreement), Sellers shall not, nor shall it authorize or permit any
Representative of Sellers to, (A) directly or indirectly solicit, initiate or
encourage the submission of any offer or proposal concerning any (x) sale, lease
or other disposition directly or indirectly by merger, consolidation, business
combination, share exchange, joint venture or otherwise, of any or all of the
Acquired Assets, (y) issuance or sale of any equity interests in any Seller, or
(z) transaction pursuant to which any Person will acquire beneficial ownership
or the right to acquire beneficial ownership of equity interests in any Seller
(any of the foregoing, a “Competing Transaction”), (B) directly or indirectly
participate in any discussions or negotiations regarding, or furnish to any
Person any information with respect to, or take any other action to facilitate
the making of, any proposal or expression of interest that constitutes or is
reasonably likely to lead to a Competing Transaction, or (C) enter into any
agreement with respect to any Competing Transaction.



       (b) Allegiance shall not furnish information concerning their business,
properties or assets to any third party, except (i) in the Ordinary Course of
Business to potential and current vendors, customers and agents, (ii) to
Governmental Entities or (iii) pursuant to a confidentiality agreement with
terms and conditions no less restrictive than those contained in the
Confidentiality Agreement as modified by Section 9.9 below. Allegiance shall not
release any third party from, or waive any provision of, any such
confidentiality agreement to which any Seller is a party other than to the
extent a similar release or waiver was granted to Buyer. Sellers shall use
reasonable efforts to promptly provide, or identify and make available to Buyer
any non-public information concerning Sellers, the Acquired Assets or the
Business provided to any other Person after the date hereof which was not
previously provided to Buyer. To the extent that this Section 6.17(b) conflicts
with the Bidding Procedures Order, the Bidding Procedures Order shall govern.

        6.18  Disclosure Supplements. Prior to the Early Funding Date, Sellers
shall deliver updated Disclosure Schedules hereto with respect to any matter
hereafter arising or any information obtained after the date hereof which, if
existing, occurring or known at or prior to the date of this Agreement, would
have been required to be set forth or

54



--------------------------------------------------------------------------------



 



described in the Disclosure Schedules, or which is necessary to complete or
correct any information in such schedule or in any representation and warranty
of Sellers which has been rendered inaccurate thereby. For purposes of
determining the satisfaction of the conditions set forth in Article VII hereof,
no such supplement or amendment shall be considered.

        6.19  Communications Licenses. Allegiance shall maintain the validity of
the Communications Licenses and, except as disclosed on Schedule 4.9 of the
Disclosure Schedules, comply in all material respects with all requirements of
the Communications Licenses and the rules and regulations of the FCC and State
PUCs. Allegiance shall use reasonable commercial efforts to (a) refrain from
taking any action which may jeopardize the validity of any of the Communications
Licenses or result in the revocation, surrender or any adverse modification of,
forfeiture of, or failure to renew under regular terms, any of the
Communications Licenses, (b) prosecute with due diligence any pending
applications with respect to the Communications Licenses, including any renewals
thereof, and (c) with respect to Communications Licenses, make all filings and
reports and pay all fees necessary or reasonably appropriate for the continued
operation of the Business, as and when such approvals, consents, permits,
licenses, filings, or reports or other authorizations are necessary or
appropriate.

        6.20  FCC Applications/State PUC Applications.



       (a) As promptly as practicable after the execution and delivery of this
Agreement and in no event later than three (3) Business Days after the date of
execution of this Agreement, the parties hereto shall prepare and file, or cause
to be prepared and filed, the necessary application or applications with the FCC
seeking the FCC Consents. Each party shall provide the other party with all
information necessary for the preparation of such applications on a timely
basis, including those portions of such applications which are required to be
completed by the first party.



       (b) As promptly as practicable after the execution and delivery of this
Agreement and in no event later than ten (10) Business Days after the date of
execution of this Agreement, the parties hereto shall prepare and file, or cause
to be prepared and filed, the necessary application or applications with the
State PUCs seeking the State PUC Consents. Each party shall provide the other
party with all information necessary for the preparation of such applications on
a timely basis, including those portions of such applications which are required
to be completed by the first party. In addition, the parties hereto shall
cooperate to make any notice filings required in connection with this matter on
a timely basis.



       (c) Each of Buyer and Sellers (or the Operating Subsidiaries where
applicable) shall bear its own expenses in connection with the preparation and
prosecution of the FCC applications and the State PUC applications. Subject to
the terms and conditions of this Agreement, each of the parties hereto shall use
its best efforts to prosecute the FCC applications and the State PUC
applications in good faith and with due diligence before the FCC and the State
PUCs and in connection therewith shall take such action or actions as may be
necessary or reasonably required in

55



--------------------------------------------------------------------------------



 





  connection with the FCC applications and the State PUC applications, including
furnishing to the FCC and the State PUCs any documents, materials, or other
information requested by the FCC and the State PUCs in order to obtain the FCC
Consent and the State PUC Consents as expeditiously as practicable. In addition,
to the extent practicable, the parties hereto shall use their best efforts to
(i) promptly notify each other of any communication to that party from the FCC
or any State PUC with respect to the FCC applications or the State PUC
applications, as applicable, (ii) permit a Representative of the other party
reasonably acceptable to the first party to attend and participate in meetings
(telephonic or otherwise) with the FCC or any State PUC and (iii) permit the
other party to review in advance, as reasonable, any proposed written
communication to the FCC or any State PUC. No party hereto shall knowingly take,
or fail to take, any action if the intent or reasonably anticipated consequence
of such action or failure to act is, or would be, to cause the FCC or any State
PUC not to grant approval of any FCC application or of any State PUC application
or materially delay either such approval, to the material detriment of the other
party.

        6.21  Cooperation on Environmental Matters. Sellers agree to cooperate
with Buyer and to assist Buyer in identifying the permits required under
Environmental Laws required by Buyer to operate the business from and after the
Closing Date and either transferring existing Environmental Permits of Buyer,
where permissible, or obtaining new Environmental Permits for Buyer (at Buyer’s
sole expense).

        6.22   Intentionally Omitted.

        6.23  Non-Compete Covenants. Sellers shall use its reasonable efforts to
identify to Buyer those material Contracts containing Non-Compete Covenants
within ten (10) Business Days following the date of this Agreement.

        6.24  Use of Name. Sellers hereby agrees that upon the consummation of
the transactions contemplated hereby, Buyer shall be granted a license as set
forth in the Operating Agreement to the name “Allegiance Telecom” or similar
names, and any other names used in the business to be managed by Buyer pursuant
to the Operating Agreement, or any service marks, trademarks, trade names,
identifying symbols, logos, emblems or signs containing or comprising the
foregoing or otherwise used in the business to be managed by Buyer pursuant to
the Operating Agreement, including any name or mark confusingly similar thereto
(collectively, the “Seller Marks”) and Sellers shall not, and shall not permit
any of their Affiliates to, use such name or any variation or simulation
thereof, except in connection with the completion of the Cases. In furtherance
thereof, upon expiration or termination of the Operating Agreement, Sellers
shall remove, strike over or otherwise obliterate all Seller Marks from all
materials owned by Sellers or the Operating Subsidiaries and used or displayed
publicly including any sales and marketing materials, displays, signs,
promotional materials and other materials. On or before the Closing, at Buyer’s
expense, Sellers shall take any action reasonably requested by Buyer to perfect
the chain of title in all of Sellers’ registered trademarks used in the
Business.

56



--------------------------------------------------------------------------------



 



        6.25  Further Assurances. Buyer shall use commercially reasonable best
efforts to obtain any material Governmental Entity License, approval or consent
reasonably necessary to operate as a local exchange carrier in any jurisdiction
where the Business is operated and Buyer represents and warrants that it or its
Affiliate has and, Buyer shall, maintain through the Closing Date such License,
approval or consent in California, Illinois, Michigan and Texas.

        6.26  Colocation/PRI Services Agreement. At the Early Funding Date, if
requested by ATI and subject to Bankruptcy Court approval, ATCW or an Affiliate
of ATCW and Buyer shall enter into a Master Services Agreement (the “Master
Services Agreement”), pursuant to which Buyer shall provide colocation, primary
rate interface and other services to ATCW (or such Affiliate) on terms specified
on Schedule 6.26 of the Disclosure Schedules and as otherwise mutually
satisfactory to ATCW and Buyer.

        6.27  Operation of Acquired Assets. Upon the Early Funding Date and
Buyer’s funding of the Purchase Price Escrow Amount and the Adjustment Escrow
Amount into the Purchase Price Escrow Account and the Adjustment Escrow Account,
respectively, Buyer shall operate the Acquired Assets in accordance with the
Operating Agreement; provided, however, that Buyer shall not assume any
management or control of Sellers’ bankruptcy estate or the Bankruptcy Plan
process.

        6.28  Registration Rights. Buyer agrees to use its best efforts to
ensure that the issuance and distribution of the XO Common Stock complies with
Section 1145 of the Bankruptcy Code.



       (a) If Buyer is unable to obtain assurance to its satisfaction that the
issuance of the XO Common Stock will be exempt from registration under Section 5
of the Securities Act, as provided in section 1145 of the Bankruptcy Code, Buyer
will promptly and diligently file and cause to become effective, a registration
statement registering the XO Common Stock under the Securities Act of 1933, as
amended.          (b) Buyer hereby agrees to cause its legal counsel to issue an
opinion reasonably requested by its transfer agent with respect to the issuance
of the XO Common Stock, including an opinion that no legend restricting the
transfer of such XO Common Stock is required.

        6.29  Buyer Shareholder Approval.

          Prior to the Early Funding Date, Buyer shall obtain the approval of
its shareholders to the extent required to issue the XO Common Stock (the
“Shareholder Approval”). Buyer shall give prompt written notification to Sellers
when the Shareholder Approval is obtained.

        6.30  Sellers’ Disposition of XO Common Stock.

          Sellers agree that they will not dispose of the XO Common Stock except
pursuant to the Bankruptcy Plan.

57



--------------------------------------------------------------------------------



 



        6.31  Tax Matters.



       (a) Sellers shall use commercially reasonable efforts to provide good
faith estimates, prior to the Closing Date, of (i) the adjusted basis in the
Acquired Assets (or the amount of any excess loss accounts), (ii) each Operating
Subsidiary’s adjusted basis in its assets and properties, (iii) the amount of
any net operating loss, net capital loss, unused investment or other credits,
unused foreign tax credit, or excess charitable contribution (and the carryovers
of any of the foregoing) allocable to the Operating Subsidiaries, as well as any
limitations that might apply and (iv) the amount of any deferred gain or loss
allocable to the Operating Subsidiaries arising out of any intercompany
transactions.



       (b) At Buyer’s written request, Sellers shall consider such tax elections
and other actions with respect to the Operating Subsidiaries that will not
adversely affect Sellers, including any election or elections under Section
338(h)(10) of the Internal Revenue Code of 1986, as amended.



       (c) Buyer shall make a reasonable determination of the income tax
treatment of the transactions contemplated by this Agreement, (including without
limitation whether the transaction qualifies for a reorganization under
Section 368 of the Internal Revenue Code of 1986, as amended), and so long as
such determination is not adverse to Sellers, Sellers shall file all tax returns
in a manner consistent with such determination.

ARTICLE VII
CONDITIONS TO OBLIGATIONS OF THE PARTIES

        7.1  Conditions Precedent to Obligations of Buyer and Sellers. The
respective obligations of Buyer, on the one hand, and Sellers, on the other
hand, on the Early Funding Date shall be subject to the satisfaction or waiver
at or prior to the Early Funding Date of the following conditions:



       (a) No Injunction. No preliminary or permanent injunction or other order
issued by, and no Litigation or Order by or before any United States
Governmental Entity nor any Law or Order promulgated or enacted by any United
States Governmental Entity shall be in effect or pending which materially
delays, restrains, enjoins or otherwise prohibits or seeks to restrain, enjoin
or otherwise prohibit the transactions contemplated hereby; provided that with
respect to pending Litigation, such condition shall only apply to Litigation
commenced by a Governmental Entity.



       (b) The Sale Order. The Bankruptcy Court shall have entered the Sale
Order, which approves this Agreement and all of the terms and conditions hereof
and authorizes Allegiance to consummate the transactions contemplated hereby.
The Sale Order shall provide that (A) this Agreement results from Sellers having
completed a full and complete auction process and, so long as the Agreement has
not been terminated in accordance with its terms, Sellers shall not be entitled
to entertain or enter into a Competing Transaction; (B) the Acquired Assets sold
to Buyer pursuant to this

58



--------------------------------------------------------------------------------



 





  Agreement shall be transferred to Buyer free and clear of all Liens (other
than Permitted Liens of the type included in clause (C) of the definition of
Permitted Liens) and Liabilities of any Person (other than Assumed Liabilities),
such Liens and Liabilities to attach to the Purchase Price payable pursuant to
Section 3.2(a); (D) the Regulatory Transition Process is approved pursuant to
sections 105, 363 and 365 of the Bankruptcy Code; (E) Buyer has acted in good
faith within the meaning of section 363(m) of the Bankruptcy Code and, as such,
is entitled to the protections afforded thereby; (F) this Agreement was
negotiated, proposed and entered into by the parties without collusion, in good
faith and from arm’s length bargaining positions; (G) Buyer is not acquiring or
assuming any of Sellers’ or any other Person’s Liabilities except as expressly
provided in this Agreement and in no event shall Buyer have any Liability or
responsibility for any Excluded Liability; (H) the transactions contemplated
herein shall be exempt from stamp, transfer, or similar taxes to the extent
provided by Section 1146(c) of the Bankruptcy Code; (I) Buyer will not have any
successor or transferee liability for liabilities of Sellers (whether under
federal or State law or otherwise) as a result of the sale, purchase, transfer
or assignment of the Acquired Assets, and will be exempt from any so-called
“bulk sale” laws in all applicable jurisdictions; (J) all Assumed Contracts
shall, at Closing, be assumed by Sellers and assigned to Buyer pursuant to
section 365 of the Bankruptcy Code and, as required by this Agreement, Sellers
shall be obligated to pay all Cure Amounts in respect thereof, in accordance
with this Agreement; (K) Buyer will have the right to participate in any of
Sellers’ negotiations and settlements regarding ILEC and Non-ILEC Cure Amounts
in accordance with Section 3.5, (L) in accordance with Section 3.5 Buyer will
have standing to participate in any disputes before the Bankruptcy Court
regarding ILEC and non-ILEC Cure Amounts, (M) the Bankruptcy Court shall retain
jurisdiction to resolve any controversy or claim arising out of or relating to
this Agreement, or the breach hereof as provided in Section 9.12 hereof; (N) all
Liens held by Sellers’ senior secured lenders on the Non-Transferred Assets
shall be released at the Closing and the Buyer shall be granted a Lien on all
Non-Transferred Assets pending FCC Consent and State PUC Consent, as applicable
and (O) this Agreement and the transactions and instruments contemplated hereby
shall be specifically performable and enforceable against and binding upon, and
not subject to rejection or avoidance by, Sellers or any chapter 7 or chapter 11
trustee of Sellers and its estate. Sellers shall provide each applicable taxing
authority in each jurisdiction in which it is subject to Tax with copies of any
motion for entry of the Sale Order at least 10 days prior to the hearing on such
motion. In the event that the Bankruptcy Court does not approve the Sale Order,
Buyer shall, within one (1) Business Day, decide and inform Sellers and the
Bankruptcy Court and communicate to Sellers whether Buyer consents to the Sale
Order, as modified. For the avoidance of doubt, if Buyer consents to
modifications to the Sale Order, then Buyer agrees that the condition in
Section 7.1(b) has been satisfied.



       (c) HSR Act. Any applicable waiting period under the HSR Act shall have
expired or shall have been earlier terminated.



       (d) Purchase Price Escrow Agreement. ATI, ATCW and Buyer shall have
entered into the Purchase Price Escrow Agreement, and such agreement shall be in
full force and effect.

59



--------------------------------------------------------------------------------



 



        7.2  Conditions Precedent to Obligations of Buyer. The obligation of
Buyer to fund on the Early Funding Date is subject to the satisfaction (or
waiver by Buyer) at or prior to the Early Funding Date of each of the following
additional conditions:



       (a) Accuracy of Representations and Warranties. The representations and
warranties of Sellers contained herein shall be true and correct, without regard
to any qualifications concerning materiality or Material Adverse Effect, as of
the Early Funding Date (or, if made as of a specific date, at and as of such
date), with the same force and effect as though such representations and
warranties had been made on and as of the Early Funding Date, except where the
effect of all such inaccuracies of representations and warranties would not
reasonably be expected to, in the aggregate, have a Material Adverse Effect.



       (b) Performance of Agreements. Sellers shall have performed and complied
in all material respects with all material covenants and material agreements
contained in this Agreement required to be performed or complied with by them
prior to or on the Early Funding Date.



       (c) Officer’s Certificate. Buyer shall have received a certificate, dated
the Early Funding Date, of an officer of Sellers to the effect that the
conditions specified in Sections 7.2(a) and (b) above have been fulfilled.



       (d) [Intentionally Omitted].



       (e) Sellers’ Deliveries. Sellers shall have delivered to Buyer all items
set forth in Section 3.1(b).



       (f) Assumed Contracts. (i) All Contracts set forth on Schedule 7.2(f) of
the Disclosure Schedules relating to the Sellers, or the extent an Early Closing
Election is delivered, the Operating Subsidiaries, shall have been assumed and
validly assigned to Buyer, such assignment to be effective as of the Closing
Date, (and Sellers and the Operating Subsidiaries, if applicable, shall have
obtained all consents, waivers and approvals (if any) necessary for such
assumption and/or assignment) and (ii) all of the other Assumed Contracts (other
than those set forth on Schedule 2.6 of the Disclosure Schedules or Exhibit A to
Schedule 4.5 of the Disclosure Schedules) shall have been assumed by the
applicable Seller and, to the extent an Early Closing Election is delivered the
applicable Operating Subsidiary, and assigned to Buyer, such assignment to be
effective as of the Closing Date, (and Sellers and Operating Subsidiaries, if
applicable, shall have obtained all consents, waivers and approvals (if any)
necessary for such assumption and/or assignment), except, in the case of this
clause (ii), where the failure to assume and assign such Contracts would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



       (g) Operating Agreement. Sellers and Buyer shall have executed and
delivered the Operating Agreement (the “Operating Agreement”) attached hereto as
Exhibit H, and such agreement shall be in full force and effect.

60



--------------------------------------------------------------------------------



 



        7.3  Conditions Precedent to the Obligations of Sellers. The obligation
of Sellers to enter into the Operating Agreement on the Early Funding Date is
subject to the satisfaction (or waiver by Sellers) at or prior to the Early
Funding Date of each of the following additional conditions:



       (a) Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained herein shall be true and correct, without regard
to any qualifications concerning materiality or material adverse effect, as of
the Early Funding Date (or, if made as of a specific date, at and as of such
date), with the same force and effect as though such representations and
warranties had been made on and as of the Early Funding Date, except where the
effect of all such inaccuracies of representations and warranties would not
reasonably be expected to, in the aggregate, have a material adverse effect on
Buyer.



       (b) Performance of Agreements. Buyer shall have performed and complied in
all material respects with all material covenants and material agreements
contained in this Agreement required to be performed or complied with by it
prior to or at the Early Funding Date.



       (c) Officer’s Certificate. ATI shall have received a certificate, dated
the Early Funding Date, of an officer of Buyer to the effect that the conditions
specified in Sections 7.3(a) and (b) above have been fulfilled.



       (d) Transition Services Agreement for Shared Technologies. Shared
Technologies and Buyer shall have entered into a Transition Services Agreement
(the “Transition Services Agreement”) in the form of Exhibit 7.3(d) attached
hereto.



       (e) The Voting Agreement shall remain in full force and effect and
Cardiff Holding LLC shall not be in breach thereof.



       (f) Shareholder Approval. Buyer shall have obtained shareholder approval
necessary to issue the XO Common Stock.



       (g) Operating Agreement. Sellers and Buyer shall have executed and
delivered the Operating Agreement attached hereto as Exhibit H, and such
agreement shall be in full force and effect.



       (h) Master Services Agreement. Buyer and ATCW (or an Affiliate thereof)
shall have executed and delivered the Master Services Agreement, if applicable,
and such agreement shall be in full force and effect.

        7.4  Conditions Precedent to Closing. The obligation of Buyer and
Sellers to close under this Agreement is subject to the satisfaction (or waiver
by Sellers) at or prior to the Closing Date of each of the following additional
conditions:



       (a) Approval of Plan. (i) All conditions to the “Effective Date” set
forth in the Bankruptcy Plan (including the entry of the Confirmation Order by
the Bankruptcy Court) shall have been satisfied or duly waived, with the express
written

61



--------------------------------------------------------------------------------



 





  consent of Buyer, such consent not to be unreasonably withheld, in accordance
with the applicable provisions of the Bankruptcy Plan and (ii) the transactions
contemplated by the Bankruptcy Plan to occur on or prior to the Closing shall
have been or shall be consummated simultaneously with the Closing in accordance
with the Bankruptcy Plan; provided, that in the event of the delivery by either
Buyer or Seller of an Early Closing Election, this Section 7.4(a) shall be
deemed waived by both Buyers and Sellers.



       (b) Non-Transferred Assets. The Non-Transferred Assets shall have been
retained by Sellers.



       (c) Sellers’ Deliveries. Sellers shall have delivered to Buyer all items
set forth in Section 3.1(b).          (d)  Buyer’s Deliveries. Buyer shall have
delivered to Sellers all items set forth in Section 3.1(c).

          7.5 Satisfaction of All Closing Conditions; Early Funding Date.

           After the Early Funding Date, Section 7.1, Section 7.2, and
Section 7.3 shall be deemed to be satisfied in their entirety and upon an Early
Closing Election or satisfaction of the condition set forth in Section 7.4(a),
Buyer’s and Sellers’ obligations to close the transactions contemplated by this
Agreement will be unconditional.

ARTICLE VIII
TERMINATION

          8.1 Termination of Agreement. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing:



       (a) By mutual written consent of Buyer and ATI;



       (b) By Buyer or ATI if neither the Early Funding Date nor the Closing
Date shall have occurred on or before August 18, 2004; provided, however, that
if neither the Early Funding Date nor the Closing shall have occurred on or
before such date due to a breach of this Agreement by Buyer or any Seller, Buyer
or ATI (if a Seller is the breaching party), as the case may be, may not
terminate this Agreement pursuant to this Section 8.1(b);



       (c) By Buyer, immediately if any of the following shall have occurred:

               (i) Any Seller (A) agrees in writing, (B) publicly announces its
intention (including by selecting a competing bidder at the Bankruptcy Court’s
auction relating to the transactions contemplated hereby), or (C) is authorized
by its board of directors to proceed with a Competing Transaction, irrespective
of whether such Competing Transaction is approved by the Bankruptcy Court and/or
consummated;

62



--------------------------------------------------------------------------------



 



               (ii) Prior to the Closing, any Seller abandons or files a motion
with the Bankruptcy Court to abandon all or any material portion of the Acquired
Assets;

               (iii) Prior to the Closing, any Seller files any plan of
reorganization other than the Bankruptcy Plan, files any material amendment to
the Bankruptcy Plan, withdraws the Bankruptcy Plan or consents to the reduction
of the Exclusivity Period or fails timely to file motions to obtain orders of
the Bankruptcy Court extending the Exclusivity Period or the Bankruptcy Court
denies confirmation of the Bankruptcy Plan; provided, however, that to the
extent either Sellers or Buyer has delivered an Early Closing Election, this
Section 8.1(c)(iii) shall be inapplicable;

               (iv) The Bankruptcy Court terminates the Exclusivity Period or
declines to extend the Exclusivity Period; provided, however, that to the extent
either Sellers or Buyer shall have delivered an Early Closing Election, this
Section 8.1(c)(iv) shall be inapplicable;

               (v) The voluntary dismissal or conversion of any of the Cases to
a case under chapter 7 of the Bankruptcy Code; or

               (vi) Upon the appointment in the Cases of a trustee or examiner
with managerial powers under section 1104 of the Bankruptcy Code; or

                (vii) Prior to the Early Funding Date, any Order is entered by
the Bankruptcy Court which would result in the failure of any of the conditions
to the obligations of Buyer set forth in Section 7.1 or 7.2; provided, that
following the Early Funding Date, this Section 8.1(c) shall have no further
force or effect.



       (d) By Sellers, on the one hand, or Buyer, on the other, if Buyer or
Sellers, as the case may be, materially breach any of its covenants under this
Agreement, unless such breach shall be cured within ten (10) Business Days after
such other party shall have received notice of such breach in accordance with
the terms hereof.



       (e) Prior to the Early Funding Date, by Buyer if there is a breach of any
representation or warranty contained in Article IV hereof (without regard to any
qualifications concerning materiality or Material Adverse Effect contained in
Article IV), which breach, in the aggregate with all other such breaches, if
any, would give rise to a failure of the condition set forth in Section 7.2(a)
(with the date of such termination being substituted for the references to Early
Funding Date therein) and which breach could not reasonably be expected to be
cured using reasonable efforts by the date set forth in Section 8.1(b);
provided, that following the Early Funding Date, this Section 8.1(e) shall have
no further force or effect.

        8.2  Effect of Termination. In the event of termination of this
Agreement pursuant to this Article VIII, written notice thereof shall be given
to the other party of this Agreement as promptly as practicable and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by Buyer or Sellers. If this Agreement is
terminated as provided herein there shall be no liability or

63



--------------------------------------------------------------------------------



 



obligation on the part of Sellers or Buyer, unless (i) this Agreement is
terminated (A) by Buyer pursuant to Section 8.1(b) when ATI does not have the
right to terminate this Agreement pursuant to Section 8.1(b) due to breach of
the Agreement by Sellers, or (B) by Buyer pursuant to Section 8.1(c) or (d); or
(ii) Buyer terminates this Agreement pursuant to Section 8.1(e) as a result of
Sellers’ gross negligence or willful, wanton or reckless action or inaction
taken or not taken with an intent to cause the termination of this Agreement or
otherwise negatively impact the transactions contemplated hereby (collectively,
a “Sellers’ Intentional Breach”) or Buyer elects not to close because the
condition set forth in Section 7.2(a) has not been satisfied as a result of a
Sellers’ Intentional Breach; provided, however, that with respect to any such
termination of this Agreement pursuant to Section 8.1(b), (c) or (d) following
the Sale Order Approval Date, or (ii) Buyer’s election to terminate this
Agreement pursuant to Section 8.1(c) or not to close, in each case because the
condition set forth in Section 7.2(a) has not been satisfied, as a result of a
Sellers’ Intentional Breach following the Sale Order Approval Date, Buyer shall
be entitled to terminate this Agreement immediate payment, as liquidated damages
and not as a penalty, of (i) the Expense Reimbursement (which Expense
Reimbursement shall not exceed $10 million) and (ii) $30 million (the
(“Liquidated Damages”). Sellers and Buyer acknowledge that the damage suffered
by the Buyer in the event of any such termination would be impossible to
calculate, and the Liquidated Damages constitutes a reasonable estimate of such
damages. In the event prior to the Early Funding Date Buyer terminates this
Agreement pursuant to Section 8.1(e) or elects not to close, in each case
because the condition set forth in Section 7.2(a) has not been satisfied as a
result of some reason other than a Sellers’ Intentional Breach, Buyer shall be
entitled to immediate payment of the Expense Reimbursement (which Expense
Reimbursement shall not exceed $5 million). Except as provided in Section 9.14,
Buyer’s sole and exclusive remedy under this Agreement shall be limited to the
recovery of the amounts set forth in this Section 8.2. None of the amounts
payable under this Section 8.2 or 8.3 shall prime the Liens held by the Sellers’
senior secured lenders and any such amounts payable shall be subordinate to the
carve out for professional fees and fees under 28 U.S.C. § 1930 as provided in
the Bankruptcy Court’s order authorizing Sellers to use cash collateral that was
entered in the Cases.

        8.3  Bankruptcy Events.



       (a) At anytime prior to Closing, Sellers in their sole discretion, after
consultation with the statutory committee of unsecured creditors appointed in
the Chapter 11 Cases and the Sellers’ pre-Petition senior lenders, may deliver
an Early Closing Election to Buyer.



       (b) In the event that Sellers fail to comply with the timeline set forth
on Exhibit J, or at anytime from and after June 30, 2004 and prior to Closing,
Buyer may deliver an Early Closing Election to Sellers.



       (c) In the event an Early Closing Election is delivered pursuant to the
terms hereof, the provisions of Section 3.5 hereof shall apply; provided,
however, that Sellers shall serve, at least twenty (20) days prior to the
Closing, the notice of Sellers’ intent to assume and assign the Assumed
Contracts on all non-debtor parties to the

64



--------------------------------------------------------------------------------



 





  Assumed Contracts, rather than at least twenty (20) days prior to the hearing
to confirm the Bankruptcy Plan. Within three (3) Business Days of receipt by
Sellers or Buyer, as applicable, of an Early Closing Election notice, Buyer will
provide to Sellers a list of Executory Contracts to be assumed by Allegiance and
in the case of Sellers, assigned to Buyer (the “Additional Assumed Contracts”)
and Sellers shall immediately notify the counterparties to such Additional
Assumed Contracts substantially in the form of notice attached to the Sale
Order. Except as provided above, the Closing following an Early Closing Election
shall occur no sooner than twenty (20) Business Days after the delivery of such
notice. For the avoidance of doubt, to the extent the Early Closing Election is
exercised, Section 7.4(a) shall have no further force and effect. For the
purposes of this Agreement “Early Closing Election” shall mean the delivery by
Sellers to Buyer or by Buyer to Sellers, as applicable, of a written irrevocable
election to close the transactions contemplated by this Agreement pursuant to an
asset sale rather than a sale of stock of the direct Subsidiaries of ATCW. To
the extent an Early Closing Election is delivered, the Operating Subsidiaries
shall be deemed to constitute Sellers under this Agreement and each Operating
Subsidiary shall sell its assets to Buyer. Notwithstanding anything to the
contrary contained herein, the Bankruptcy Plan shall provide that Buyer is not
assuming liabilities of the Operating Subsidiaries of the types and in the
nature of those listed in Section 2.4 in connection with Buyer’s acquisition of
the stock of the Operating Subsidiaries in accordance with the terms and
conditions hereof.

ARTICLE IX
MISCELLANEOUS

        9.1  Expenses. Except as set forth in this Agreement (e.g., Liquidated
Damages provisions and the expense sharing arrangements set forth in
Sections 2.6, 2.7 and 6.10) and whether or not the transactions contemplated
hereby are consummated, each party shall bear its own costs and expenses
incurred or to be incurred by such party in connection with this Agreement and
the consummation of the transactions contemplated hereby.

        9.2  Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by Sellers without the prior written
consent of Buyer, or by Buyer without the prior written consent of ATI;
provided, however, that, Buyer may assign its rights and obligations hereunder,
in whole or in part, to any wholly-owned Subsidiary of Buyer, provided that no
such assignment shall relieve Buyer of its liabilities and obligations hereunder
if such assignee does not perform such obligations and provided, further that
this Agreement may be assigned to one or more trustees appointed by the
Bankruptcy Court to succeed to the rights of Sellers. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, and except as otherwise
expressly provided herein, no other Person shall have any right, benefit or
obligation hereunder.

        9.3  Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of Sellers and Buyer, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
rights, benefits or remedies of any

65



--------------------------------------------------------------------------------



 



nature whatsoever under or by reason of this Agreement. Without limiting the
foregoing, no direct or indirect holder of any equity interests or securities of
either Sellers (other than Sellers themselves) or Buyer (whether such holder is
a limited or general partner, member, stockholder or otherwise), nor any
Affiliate of either Sellers or Buyer, nor any Representative or other
controlling person of each of the parties hereto and their respective Affiliates
shall have any liability or obligation arising under this Agreement or the
transactions contemplated thereby.

        9.4  Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to any other
party shall be in writing and shall be delivered in person or by courier or
facsimile transmission (with such facsimile transmission confirmed by sending a
copy of such notice, request, instruction or other document by certified mail,
return receipt requested, or overnight mail) or mailed by certified mail,
postage prepaid, return receipt requested (such mailed notice to be effective on
the date such receipt is acknowledged), as follows:

          If to Sellers:     c/o Allegiance Telecom, Inc.   700 E. Butterfield
Road, Suite 400   Lombard, IL 60148   Attention:   Mark B. Tresnowski, Esq.    
  Executive Vice President, General Counsel and       Secretary   Fax:
(630) 522-5250     With a copy to (which shall not constitute notice):    
Kirkland & Ellis LLP   153 East 53rd   New York, NY 10022   Attention:  
Jonathan S. Henes, Esq.       Kimberly Taylor, Esq.   Fax: (212) 446-4900     If
to Buyer:     XO Communications, Inc.   11111 Sunset Hills Road   Reston,
Virginia 20190   Attention: General Counsel   Fax: (703) 547-2025     With a
copy to (which shall not constitute notice):     Brown Rudnick Berlack Israels  
120 West 45th Street

66



--------------------------------------------------------------------------------



 

          New York, NY 10036   Attention:   Edward S. Weisfelner       Steven D.
Pohl   Fax:   (212) 704-0196       (617) 856-8201

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other party. Notices sent as provided
herein shall be deemed given on the date received by the recipient. If a
recipient rejects or refuses to accept a notice given pursuant to this Section,
or if a notice is not deliverable because of a changed address or fax number of
which no notice was given in accordance with the provisions hereof, such notice
shall be deemed to be received two (2) days after such notice was mailed
(whether as the actual notice or as the confirmation of a faxed notice) in
accordance with the terms hereof.

        9.5  Choice of Law. This Agreement shall be construed and interpreted,
and the rights of the parties shall be determined, in accordance with the
Bankruptcy Code and the substantive laws of the State of New York for contracts
expected and likely to be performed solely within such state without regard to
the conflict of laws principles thereof or of any other jurisdiction.

        9.6  Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules and exhibits hereto) and the other Transaction Documents
constitute the entire agreement between the parties pertaining to the subject
matter hereof and supersede all prior agreements, understandings, negotiations,
and discussions, whether oral or written, of the parties. No supplement,
modification or waiver of this Agreement (including any schedule hereto) shall
be binding unless the same is executed in writing by all parties. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), and no such
waiver shall constitute a continuing waiver unless otherwise expressly provided.

        9.7  No Recourse Against Third Parties. Buyer agrees for itself and for
all of its officers, directors, shareholders, Affiliates, attorneys, agents and
any other parties making any claim by, through or under the rights of such
persons (collectively, the “Buyer Group”) that no member of the Buyer Group
shall have any rights against any creditor, officer, director, shareholder
(other than Sellers themselves), Affiliate, attorney or agent of Allegiance
(each, individually, a “Non-Recourse Person”) for any damages, suits, claims,
proceedings, fines, judgments, costs or expenses (including attorneys’ fees and
incidental, consequential or punitive damages) (collectively, “Losses”) that any
Buyer Party may suffer in connection with this Agreement. If any member of the
Buyer Group makes a claim against any person or entity other than Buyer that is
not a Non-Recourse Person (a “Third Person”) that in any way gives rise to a
claim by such Third Party against any Non-Recourse Person asserting that such
Non-Recourse Person is or may be liable to such Third Party with respect to any
Losses arising in connection with this Agreement (whether by way of
indemnification, contribution, or otherwise on any theory whatever) (a “Claim
Over”), such member of the Buyer Group shall reduce or

67



--------------------------------------------------------------------------------



 



credit against any judgment or settlement such member of the Buyer Group may
obtain against such Third Party the full amount of any judgment or settlement
such Third Party may obtain against the Non-Recourse Person on such Claim Over,
and shall, as part of any settlement with such Third Party, obtain from such
Third Party for the benefit of such Non-Recourse Person a satisfaction in full
of such Third Party’s Claim Over against the Non-Recourse Person. The provisions
of this Section 9.7, however, shall not apply as to any fraud claims.

        9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement. In
proving this Agreement, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom enforcement is
sought.

        9.9  Confidentiality. Prior to the Closing and after any termination of
this Agreement, the provisions of the Confidentiality Agreement shall continue
in full force and effect; provided, however, that effective as of the date
hereof the provisions of the Confidentiality Agreement restricting Buyer and its
Affiliates from discussing the transaction contemplated by this Agreement with
third parties shall no longer apply. After the Closing, Buyer shall no longer be
subject to the provisions of the Confidentiality Agreement, except to the extent
the confidential information specifically relates to Shared Technologies. In the
event of any conflict between the provisions of this Agreement and the
Confidentiality Agreement, the provisions of this Agreement shall prevail. From
and after the Closing, Sellers agree to keep confidential all confidential
information relating to the Business, and agree not to disclose such information
except as required by Law. Notwithstanding anything herein to the contrary,
Buyer and Sellers (and each Affiliate and person acting on behalf of any such
party) agree that each party (and each Representative of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other
information, including (i) any portion of any materials to the extent not
related to the tax treatment or tax structure of the transaction, (ii) the
identities of participants or potential participants in the transaction, (iii)
the existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
related to the tax treatment or tax structure of the transaction) or (v) any
other term or detail not relevant to the tax treatment or the tax structure of
the transaction.

        9.10  Invalidity. If anyone or more of the provisions contained in this
Agreement (other than any of the provisions contained in Article II or
Article III hereof) or in any other instrument referred to herein, shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, the
parties shall use their best efforts, including

68



--------------------------------------------------------------------------------



 



the amendment of this Agreement, to ensure that this Agreement shall reflect as
closely as practicable the intent of the parties hereto on the date hereof.

        9.11  Headings. The table of contents and the headings of the Articles
and Sections herein are inserted for convenience of reference only and are not
intended to be a part of, or to affect the meaning or interpretation of, this
Agreement.

        9.12  Exclusive Jurisdiction. Without limiting any party’s right to
appeal any order of the Bankruptcy Court, (a) the Bankruptcy Court shall retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the transactions contemplated
hereby, and (b) any and all claims, actions, causes of action, suits and
proceedings related to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as indicated in Section 9.4 hereof.

        9.13  Waiver of Right to Trial by Jury. Each party to this Agreement
waives any right to trial by jury in any action, matter or proceeding regarding
this Agreement or any provision hereof.

        9.14  Specific Performance. Each of the parties hereto acknowledges that
the other party hereto would be irreparably damaged in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each of the parties
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions thereof in any action instituted in any court of the
United States or any state thereof having subject matter jurisdiction, in
addition to any other remedy to which the parties may be entitled, at law, in
equity or pursuant to this Agreement.

        9.15  Counting. If the due date for any action to be taken under this
Agreement (including the delivery of notices) is not a Business Day, then such
action shall be considered timely taken if performed on or prior to the next
Business Day following such due date.

        9.16  Service of Process. Each party irrevocably consents to the service
of process in any action or proceeding by receipt of mailed copies thereof by
national courier service or registered United States mail, postage prepaid,
return receipt requested, to its address as specified in or pursuant to
Section 9.4 hereof. However, the foregoing shall not limit the right of a party
to effect service of process on the other party by any other legally available
method.

        9.17  Time of Essence; Effectiveness of the Closing Date. With regard to
all dates and time periods set forth or referred to in this Agreement, time is
of the essence. In the event the Closing Date occurs prior to the occurrence of
the Early Funding Date,

69



--------------------------------------------------------------------------------



 



for purposes of Article II, Sections 6.1, 7.1, 7.2, 7.3, and 8.1, all references
to Early Funding Date shall be replaced with references to the Closing Date.

        9.18  Exhibits and Schedules. The Exhibits and Schedules attached to,
delivered with and identified to this Agreement are a part of this Agreement the
same as if fully set forth herein and all references herein to any Section of
this Agreement shall be deemed to include a reference to any Schedule named
therein. Any disclosure made in any Schedule to this Agreement which is
applicable to another Schedule to this Agreement shall be deemed to be made with
respect to such other Schedule regardless of whether or not a specific cross
reference is made thereto if the relevance of such disclosure to such other
schedule is reasonably apparent on its face.

        9.19  Interpretation.



       (a) Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.”



       (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.



       (c) The meanings given to terms defined herein shall be equally
applicable to both singular and plural forms of such terms.



       (d) Words denoting any gender shall include all genders. Where a word or
phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning.



       (e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.    
     (f) A reference to any legislation or to any provision of any legislation
shall include any modification or re-enactment thereof, any legislative
provision substituted therefor and all regulations and statutory instruments
issued thereunder or pursuant thereto.



       (g) All references to “$” and “dollars” shall be deemed to refer to
United States currency unless otherwise specifically provided.



       (h) All references to any financial or accounting terms shall be defined
in accordance with GAAP.

        9.20  Preparation of this Agreement. Buyer and Sellers hereby
acknowledge that (i) Buyer and Sellers jointly and equally participated in the
drafting of this Agreement and all other agreements contemplated hereby,
(ii) Buyer and Sellers have been adequately represented and advised by legal
counsel with respect to this Agreement

70



--------------------------------------------------------------------------------



 



and the transactions contemplated hereby, and (iii) no presumption shall be made
that any provision of this Agreement shall be construed against either party by
reason of such role in the drafting of this Agreement and any other agreement
contemplated hereby.

[Remainder of Page Intentionally Left Blank]

71



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized officers of Sellers and Buyer as of the date
first above written.

              SELLERS:               ALLEGIANCE TELECOM, INC.               By:
  /s/ Mark B. Tresnowski        

--------------------------------------------------------------------------------

        Name:  Mark B. Tresnowski         Title:    Executive Vice President    
          ALLEGIANCE TELECOM COMPANY WORLDWIDE     ADGRAFIX CORPORATION     ALGX
BUSINESS INTERNET, INC.     ALLEGIANCE INTERNET, INC.     ALLEGIANCE TELECOM
INTERNATIONAL, INC.     ALLEGIANCE TELECOM OF ARIZONA, INC.     ALLEGIANCE
TELECOM OF CALIFORNIA, INC.     ALLEGIANCE TELECOM OF COLORADO, INC.    
ALLEGIANCE TELECOM OF FLORIDA, INC.     ALLEGIANCE TELECOM OF GEORGIA, INC.    
ALLEGIANCE TELECOM OF ILLINOIS, INC.     ALLEGIANCE TELECOM OF INDIANA, INC.    
ALLEGIANCE TELECOM OF MARYLAND, INC.     ALLEGIANCE TELECOM OF MASSACHUSETTS,
INC.     ALLEGIANCE TELECOM OF MICHIGAN, INC.     ALLEGIANCE TELECOM OF
MINNESOTA, INC.     ALLEGIANCE TELECOM OF MISSOURI, INC.     ALLEGIANCE TELECOM
OF NEVADA, INC.     ALLEGIANCE TELECOM OF NEW JERSEY, INC.     ALLEGIANCE
TELECOM OF NEW YORK, INC.     ALLEGIANCE TELECOM OF NORTH CAROLINA, INC.    
ALLEGIANCE TELECOM OF OHIO, INC.     ALLEGIANCE TELECOM OF OKLAHOMA, INC.    
ALLEGIANCE TELECOM OF OREGON, INC.     ALLEGIANCE TELECOM OF PENNSYLVANIA, INC.
    ALLEGIANCE TELECOM OF TEXAS, INC.     ALLEGIANCE TELECOM OF THE DISTRICT OF
COLUMBIA, INC.     ALLEGIANCE TELECOM OF VIRGINIA, INC.     ALLEGIANCE TELECOM
OF WASHINGTON, INC.     ALLEGIANCE TELECOM OF WISCONSIN, INC.     ALLEGIANCE
TELECOM PURCHASING COMPANY     ALLEGIANCE TELECOM SERVICE CORPORATION     COAST
TO COAST TELECOMMUNICATIONS, INC.     HOSTING.COM, INC.     INTERACCESS
TELECOMMUNICATIONS CO.

 



--------------------------------------------------------------------------------



 

                  (Signatures Continued)               JUMP.NET, INC.    
VIRTUALIS SYSTEMS, INC.               By:      /s/ Mark B. Tresnowski        

--------------------------------------------------------------------------------

        Name:  Mark B. Tresnowski         Title:  Executive Vice President

 



--------------------------------------------------------------------------------



 

              BUYER:               XO COMMUNICATIONS, INC.               By:  
/s/ William Garahan        

--------------------------------------------------------------------------------

        Name: William Garahan         Title:  Senior Vice President of Corporate
Development

 